EXHIBIT 10.1


EXECUTION VERSION



--------------------------------------------------------------------------------





MEMBERSHIP INTERESTS
PURCHASE AND SALE AGREEMENT


by and between


HINES GLOBAL REIT PROPERTIES LP
as Seller


and


GEMINI GERMAN MAJORITY HOLDCO S.À R.L.


and


GEMINI GERMAN MINORITY HOLDCO S.À R.L.
as Purchasers



--------------------------------------------------------------------------------

Dated as of: July 24, 2018



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






Table of Contents
ARTICLE I DEFINITIONS
2

1.1    Definitions    2
ARTICLE II PURCHASE AND SALE OF LLC INTERESTS
10

2.1    Purchase and Sale of LLC Interests    10
2.2    Purchase Price.    10
2.3    Polish Portfolio    11
2.4    Escrowed Deposit    12
2.5    Method of Payment of Purchase Price    12
2.6    Adjustments to the Purchase Price.    13
2.7    Leasing Costs    16
ARTICLE III Closing
16

3.1    Closing.    16
3.2    Joint Indemnification of Escrow Agent    21
3.3    Closing Costs    21
3.4    Relationship to Polish Purchase Agreement    22
3.5    Conditions Precedent to Closing.    22
3.6    Failure of Condition.    23
3.7    Default.    24
3.8    German Merger Control    26
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER
27

4.1    Power and Authority; Authorization    27
4.2    Non-Contravention    27
4.3    Organization    27
4.4    Organizational Documents    27
4.5    Conduct of Business    28
4.6    Insolvency Proceedings    28
4.7    Employees    28
4.8    Financial Statements    28
4.9    Indebtedness    29
4.10    Other Monetary Liabilities    29
4.11    Taxes    29
4.12    Suits and Proceedings    30
4.13    Membership Interests    31
4.14    Title to Purchased LLC Interests    31
4.15    Binding Effect    31
4.16    Contracts    31
4.17    Leases    31
4.18    Title; Encumbrances    31
4.19    Encroachments    31
4.20    Permits    32


i



--------------------------------------------------------------------------------





4.21    Patriot Act    32
4.22    Exclusivity of Representations    33
4.23    Contamination    33
4.24    Changes in Representations and Warranties    33
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
34

5.1    Power and Authority    34
5.2    Authorization    34
5.3    Non‑Contravention    34
5.4    Governmental Authorization; Third Party Consents    34
5.5    Binding Effect    34
5.6    Patriot Act    35
ARTICLE VI CONDITION OF THE PROPERTY; TITLE
36

6.1    “As Is”    36
6.2    Title; Financings    37
6.3    Contamination    37
ARTICLE VII COVENANTS OF THE PARTIES
38

7.1    Seller Interim Operating Covenants    38
7.2    R&W Insurance Policy and Title Policy    41
7.3    Tax Covenants.    41
ARTICLE VIII MATERIAL ADVERSE CHANGE
43

8.1    Material Adverse Change.    43
ARTICLE IX INDEMNITY; LIMITATIONS ON INDEMNITY
45

9.1    Survival    45
9.2    Obligation of Seller to Indemnify    45
9.3    Obligation of Purchaser to Indemnify    46
9.4    Indemnification Procedure.    46
9.5    Limitations upon Indemnification.    48
9.6    Exclusivity of Indemnity    49
9.7    Survival    49
ARTICLE X MISCELLANEOUS
49

10.1    Notices    50
10.2    Successors and Assigns; Third Party Beneficiaries    51
10.3    Amendment and Waiver.    52
10.4    Counterparts    52
10.5    Headings    52
10.6    GOVERNING LAW; CONSENT TO JURISDICTION    52
10.7    WAIVER OF TRIAL BY JURY    52
10.8    Severability    53
10.9    Rules of Construction    53
10.10    Entire Agreement    53


ii



--------------------------------------------------------------------------------





10.11    Publicity; Confidentiality    53
10.12    Non‑Recourse    54
10.13    Recovery of Certain Fees    54
10.14    Further Assurances    55
10.15    Broker’s, Finder’s or Similar Fees.    55
10.16    Joint and Several    55










iii



--------------------------------------------------------------------------------






MEMBERSHIP INTERESTS
PURCHASE AND SALE AGREEMENT
This MEMBERSHIP INTERESTS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated
as of July 24, 2018 (the “Effective Date”), by and between:
(1) Hines Global REIT Properties LP, a Delaware limited partnership (“Seller”);
(2) Gemini German Majority Holdco S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of Luxembourg,
having its registered office at 2-4, rue Eugene Ruppert, 2453 Luxembourg and
registered with the Luxembourg Register of Commerce and Companies (Registre de
Commerce et des Sociétés, Luxembourg) under number B226179 (the “Majority
Purchaser”); and
(3) Gemini German Minority Holdco S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of Luxembourg,
having its registered office at 2-4, rue Eugene Ruppert, 2453 Luxembourg and
under process of registration with the Luxembourg Register of Commerce and
Companies (Registre de Commerce et des Sociétés, Luxembourg) (the “Minority
Purchaser” and, together with the Majority Purchaser, each a “Purchaser” and
collectively the “Purchasers”, and, together with the Seller, the “Parties”).
RECITALS
WHEREAS, Seller is the sole member of, and owns all of the equity interests in,
each of the limited liability companies organized and existing under the laws of
the State of Delaware described on Exhibit A-1 attached hereto (each
individually an “Owner”, and collectively the “Owners”) (such equity interests,
the “LLC Interests”);
WHEREAS, each of the Owners exists under the Limited Liability Company Agreement
for such Owner identified on Exhibit A-2 attached hereto (each individually an
“Owner LLC Agreement”, and collectively, the “Owner LLC Agreements”);
WHEREAS, each Owner owns certain land, improvements and related property
situated in Germany and generally described on Exhibit A-3 attached hereto (each
individually a “Project”, and collectively the “Projects”);
WHEREAS, upon the terms and conditions set forth in this Agreement, Seller has
agreed to sell to the Majority Purchaser, and the Majority Purchaser has agreed
to purchase from Seller, 90% of the LLC Interests or such other percentage as
determined hereby (provided, that the Purchasers shall, together, purchase 100%
of the LLC Interests);
WHEREAS, upon the terms and conditions set forth in this Agreement, Seller has
agreed to sell to the Minority Purchaser, and the Minority Purchaser has agreed
to purchase from Seller, 10% of the LLC Interests or such other percentage as
determined hereby (provided, that the Purchasers shall, together, purchase 100%
of the LLC Interests);


1



--------------------------------------------------------------------------------





WHEREAS, concurrently with the execution and delivery of this Agreement, Seller
has caused certain wholly owned subsidiaries of Seller (collectively, the
“Polish Sellers”), as sellers, and certain of the Purchasers’ Affiliates have
caused certain wholly owned subsidiaries of such Affiliates (collectively, the
“Polish Purchasers”), as purchasers, to enter into that certain Notarial Deed
and Preliminary Sale and Purchase Agreement Relating To Enterprises, of even
date herewith, in the form attached hereto as Exhibit R (the “Polish Purchase
Agreement”), pursuant to which the Polish Sellers will sell to the Polish
Purchasers those certain real estate projects situated in Poland and generally
described on Exhibit A-5 (the “Polish Projects”);
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties hereto agree as follows:
ARTICLE I

DEFINITIONS
1.1    Definitions. As used in this Agreement, and unless the context requires a
different meaning, the following terms have the meanings indicated:
“Accounting Policies” means the specific accounting principles, policies, bases,
practices, rules and estimation techniques set out in Exhibit P.
“Accountants” has the meaning set forth in Section 2.6(d)(i).
“Affiliate” means, with respect to any Person, any Person controlling,
controlled by or under common control with such Person. As used herein, the term
“control” shall mean possession, directly or indirectly, of the power to direct
the management and policies of a Person.
“Agreement” has the meaning set forth in the Preamble.
“Allocated Asset Value” means €310,000,000, as allocated among the Projects as
set forth on Exhibit A-4 attached hereto.
“Applicable Contracts” has the meaning set forth in Section 4.16.
“Applicable Leases” has the meaning set forth in Section 4.17.
“Applicable Owner” means Owner A, Owner B, Owner C, Owner D or Owner E, as the
context requires.
“Applicable Project” means the Owner A Project, the Owner B Project, the Owner C
Project, the Owner D Project, or the Owner E Project, as the context requires.
“Applicable Tenants” means the Tenants under the Applicable Leases; and each is
individually referred to as an “Applicable Tenant”.


2



--------------------------------------------------------------------------------





“Asset Manager” means Hines Immoblien GmbH, the asset manager for the Projects.
“Authorized Qualification” has the meaning set forth in Section 4.24.
“Bank Payoff Amount” has the meaning set forth in Section 3.1(a)(ii).
“Bank Payoff Statement” has the meaning set forth in Section 3.1(a)(ii).
“Blocked Person” has the meaning set forth in Section 4.21(c).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of Delaware, Luxembourg, Poland or Frankfurt am
Main, Germany are authorized or required by law or executive order to close.
“Cash” means all cash of the Owners held (as of the Closing) in all bank
accounts belonging to the Owners, including Tenant Deposits.
“Claim Notice” has the meaning set forth in Section 9.4(a).
“Closing” has the meaning set forth in Section 3.1(b).
“Closing Conditions” means those conditions to the obligations of the Parties to
consummate the transaction set forth in Section 3.5.
“Closing Date” has the meaning set forth in Section 3.1(b).
“Closing Documents” has the meaning set forth in Section 3.1(c).
“Confidential Information” has the meaning set forth in Section 10.11.
“Contamination” means any and all pollution of the soil harmful to the
environment or health (in particular harmful soil contamination within the
meaning of sec. 2 para. 3 through 6 Federal Soil Protection Act
(Bundesbodenschutzgesetz - BBodschG)), of the ground air, of the seepage water,
of surface waters or the ground water, buildings or remains of buildings
embedded in the ground and ground monuments, technical facilities, warfare
agents or explosive ordnances (Kampfstoffe oder Kampfmittel), backfilling
(Auffüllungen), covering (Verfüllungen) and landfills of all nature
(Ablagerungen aller Art), harmful substances, materials or solids of any nature
which are hazardous to health or the environment, in particular also in and at
buildings, structural or technical facilities or parts thereof or in building
material or construction material located or used therein; and any asbestos or
other harmful, in particular health endangering substances having been used in
the buildings which would entitle tenants to raise claims or public authorities
to issue public orders.
“Contracts” each written contract or agreement (excluding Leases and any
agreements or contracts which shall have expired or been terminated prior to the
Closing Date) entered into by the Owners, including, for the avoidance of doubt,
any facility management agreements. For the avoidance of doubt, “Contracts” does
not include the Management Agreements.


3



--------------------------------------------------------------------------------





“Effective Date” has the meaning set forth in the Preamble.
“Effective Time” means immediately prior to Closing.
“Escrow Agent” means Dr. Ulf Schuler or other authorized representative of the
law firm Göring, Schmiegelt & Fischer, Neue Mainzer Strasse 75, 60311 Frankfurt
am Main, Germany.
“Escrow Undertaking” means the escrow agreement entered into by and among the
Purchasers, the Seller and the Escrow Agent in accordance with Section 2.4.
“Escrowed Deposit” has the meaning set forth in Section 2.4.
“Estimated NAV” means the amount set out against the “Estimated NAV” entry in
the Estimated NAV Statement.
“Estimated NAV Statement” means the Seller’s good faith estimate of the Final
NAV Statement, to be prepared and delivered by the Seller to the Purchasers in
accordance with Section 3.1(a).
“EUR” or “€” or “euro” means the single currency of the European Union.
“Existing Lenders” has the meaning set forth in Section 3.1(a)(ii).
“Existing Mortgages” has the meaning set forth in Section 2.2(c).
“Financial Statements” has the meaning set forth in Section 4.8.
“Final NAV” means the amount set out against the “Final NAV” entry in the Final
NAV Statement.
“Final NAV Statement” means the aggregated balance sheet of the Owners at the
Effective Time prepared and agreed or otherwise finally determined in accordance
with Section 2.6.
“FIRPTA Certificate” has the meaning set forth in Section 3.1(c)(iii).
“GAAP” means generally accepted accounting principles of the United States of
America.  
“German Notary” means Dr. Ulf Schuler or any other notary of the law firm
Göring, Schmiegelt & Fischer, Neue Mainzer Strasse 75, 60311 Frankfurt am Main,
Germany.
“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
“GREIT” has the meaning set forth in Section 10.11(b).


4



--------------------------------------------------------------------------------





“Hall 7 Lease” has the meaning set forth in Section 7.1(e).
“Indebtedness” shall mean (i) indebtedness for borrowed money, whether secured
or unsecured, (ii) capitalized lease obligations, (iii) obligations under
interest rate cap, swap, collar or similar transaction or currency hedging
transactions (valued at the termination value thereof), (iv) any obligations
evidenced by notes, bonds, debentures or similar instruments, (v) all
obligations in respect of bankers acceptances or letters of credit and (vi)
guarantees of any such indebtedness of any other Person.
“Indemnified Party” has the meaning set forth in Section 9.4(a).
“Indemnifying Party” has the meaning set forth in Section 9.4(a).
“Insurance Policies” has the meaning set forth in Section 7.2.
“Intangible Property” means, collectively, all right, title and interest of an
Owner in all intangible property owned by such Owner with respect to its
Project, including all licenses, approvals, certificates, permits, plans,
development rights, floor plans, plans and specifications, property names, and
other marks, logos, names and the like associated therewith (excluding, for the
avoidance of doubt, the “Hines” name and mark), and warranties and guaranties
that such Owner has received with respect to any work or services performed with
respect to, or equipment installed in, its Project.
“Intercompany Debt” has the meaning set forth in Section 6.2.
“Leases” means each lease, license, concession or other form of agreement,
written or oral, however denominated, affecting or relating to the right of use
or occupancy of any portion of a Project, including any amendments,
modifications and supplements thereto and all guaranties of any of the
obligations of the tenants thereto delivered in connection with such lease,
license or agreement; and each is individually referred to herein as a “Lease”.
“Leasing Costs” means any leasing commissions, legal fees, tenant improvement
costs and allowances, lease takeover payment obligations and other tenant
inducements in respect of the Leases, whether payable before or after the
Effective Time.
“Lien” means any mortgage, pledge, guarantee, indemnity, set-off arrangements,
trust arrangement, hypothecation, assignment, encumbrance, lien (statutory or
other) or preference, priority, attachment, right of first refusal, purchase
option, claim or other security interest or preferential arrangement of any kind
or nature whatsoever.
“LLC Interests” has the meaning set forth in the Recitals.
“Long Stop Date” means January 15, 2019.
“Losses” has the meaning set forth in Section 9.2.
“MAC” has the meaning set forth in Section 8.1(a).


5



--------------------------------------------------------------------------------





“Majority Purchaser” has the meaning set forth in the Recitals.
“Management Agreements” means, collectively, the Property Management Agreement,
the Owner A Asset Management Agreement, the Owner B Asset Management Agreement,
the Owner C Asset Management Agreement, the Owner D Asset Management Agreement,
and the Owner E Asset Management Agreement.
“Managers” means the Asset Manager and the Property Manager.
“Minority Purchaser” has the meaning set forth in the Recitals.
“OFAC List” has the meaning set forth in Section 4.21(a).
“Order” means any judgment, injunction, writ, award, decree or order of any
nature.
“Organizational Documents” means, collectively, the certificates of formation
and Owner LLC Agreements for the Owners (in each case as amended through the
date hereof).
“Other Obligations” has the meaning set forth in Section 9.6.
“Owner” and “Owners” each have the meaning set forth in the Recitals.
“Owner A” has the meaning set forth in Exhibit A-1.
“Owner A Asset Management Agreement” means that certain Asset Management
Agreement between Owner A and the Asset Manager entered into on May 22, 2014,
relating to the management of the Owner A Project.
“Owner A Project” has the meaning set forth in Exhibit A-3.
“Owner B” has the meaning set forth in Exhibit A-1.
“Owner B Asset Management Agreement” means that certain Asset Management
Agreement between Owner B and the Asset Manager entered into on May 22, 2014,
relating to the management of the Owner B Project.
“Owner B Project” has the meaning set forth in Exhibit A-3.
“Owner C” has the meaning set forth in Exhibit A-1.
“Owner C Asset Management Agreement” means that certain Asset Management
Agreement between Owner C and the Asset Manager entered into on December 10,
2015, relating to the management of the Owner C Project.
“Owner C Project” has the meaning set forth in Exhibit A-3.
“Owner D” has the meaning set forth in Exhibit A-1.


6



--------------------------------------------------------------------------------





“Owner D Asset Management Agreement” means that certain Asset Management
Agreement between Owner D and the Asset Manager entered into on December 10,
2015, relating to the management of the Owner D Project.
“Owner D Project” has the meaning set forth in Exhibit A-3.
“Owner E” has the meaning set forth in Exhibit A-1.
“Owner E Asset Management Agreement” means that certain Asset Management
Agreement between Owner E and the Asset Manager entered into on December 10,
2015, relating to the management of the Owner E Project.
“Owner E Project” has the meaning set forth in Exhibit A-3.
“Owner LLC Agreement” and “Owner LLC Agreements” each have the meaning set forth
in the Recitals.
“Owner Matters” has the meaning set forth in Section 6.1.
“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.
“Polish Deposit” means the deposit, including any interest accrued thereon, paid
by the Polish Purchasers pursuant to the Polish Purchase Agreement.
“Polish Projects” has the meaning set forth in the Recitals.
“Polish Purchase Agreement” has the meaning set forth in the Recitals.
“Polish Purchasers” has the meaning set forth in the Recitals.
“Polish Sellers” has the meaning set forth in the Recitals.
“Portfolio” has the meaning set forth in Section 2.3.
“Portfolio Purchase Price” has the meaning set forth in Section 2.3.
“Pre-Closing Date Period” means any time period ending on or before the Closing
Date.
“Pre-Closing Date Tax” means any Tax attributable to the Pre-Closing Date
Period. For purposes of calculating Pre-Closing Date Taxes attributable to a
time period (e.g., a fiscal year (Wirtschaftsjahr) or a calendar year) starting
before and ending after the Closing Date any such time period will be deemed to
have ended on the Closing Date. Thresholds and allowances that are


7



--------------------------------------------------------------------------------





only being granted for a full financial year are to be recognized on a pro rata
basis for the purposes of this determination.
“Project” and “Projects” each have the meaning set forth in the Recitals.
“Property Management Agreement” means that certain Property Management Agreement
by and among each of the Owners and the Property Manager entered into on August
28, 2015, relating to the management of each of the Projects.
“Property Manager” means DTZ Zadelhoff Tie Leung GmbH, the property manager and
leasing agent for the Projects.
“Purchase Price” has the meaning set forth in Section 2.2(a).
“Purchaser Default” has the meaning set forth in Section 3.7(b).
“Purchaser Default Amount” has the meaning set forth in Section 3.7(b).
“Purchasers” has the meaning set forth in the Preamble.
“Purchasers’ Closing Certificate” has the meaning set forth in 3.1(d)(v).
“Purchasers’ R&W Survival Period” has the meaning set forth in Section 9.3.
“Purchasers’ Representative” has the meaning set forth in Section 9.2.
“R&W Insurance Policy” has the meaning set forth in Section 7.2.
“R&W Survival Period” has the meaning set forth in Section 9.5(a)(iii).
“Releases” has the meaning set forth in Section 3.1(c)(xii).
“Relevant Tax Proceeding” means any Tax Proceeding (i) relating fully or partly
to Pre-Closing Date Taxes or Pre-Closing Date Periods or (ii) that could give
rise to rights or obligations of any Party to this Agreement under Section 4.11
or Section 9.2.
“Rentals” means fixed monthly rentals, additional rentals, escalation rentals
(which include each Tenant’s proportionate share of building operation and
maintenance costs and expenses provided for under its Lease, to the extent the
same exceeds any expense stop (if any) specified in such Lease, retroactive
rentals, all administrative charges, utility charges, tenant or real property
association dues, storage rentals, special event proceeds, temporary rents,
telephone receipts, locker rentals, vending machine receipts and other sums and
charges payable to any owner by any Tenants under Leases or from other occupants
or uses of the Projects, excluding Specific Tenant Billings.
“Requirements of Law” means, as to any Person, any law, statute, treaty, rule,
regulation, Order or determination of a court or other Governmental Authority,
in each case


8



--------------------------------------------------------------------------------





applicable or binding upon such Person or any of its property or to which such
Person or any of its property is subject.
“SEC” has the meaning set forth in Section 10.11(b).
“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations of the Commission thereunder.
“Seller” has the meaning set forth in the Preamble.
“Seller’s Closing Certificate” has the meaning set forth in 3.1(c)(xi).
“Seller’s Knowledge”, “to Seller’s Knowledge” or any similar phrase stating or
implying a limitation on the basis of knowledge of Seller appears in this
Agreement, unless specifically otherwise qualified, such phrase shall mean the
present actual knowledge after due inquiry, of Omar Thowfeek and Christian
Meister, and will not be construed to refer to the knowledge of any other
officer, director, agent, employee or representative of Seller, or any affiliate
of Seller, or to impose upon the individuals specified above any duty other than
as set forth herein to investigate the matter to which such actual knowledge or
the absence thereof pertains, or to impose upon such individuals any personal
liability.
“Seller’s Premium Contribution” has the meaning set forth in Section 7.2.
“Seller’s Representations and Warranties” means the representations and
warranties given by the Seller in ARTICLE IV.
“Significant Portion” means such portion of a given Project of which the value
(or the repair costs in the event of damage or destruction of such portion) is
equal to ten percent (10%) or greater of the Allocated Asset Value of such
Project, as such value or repair costs calculation is reasonably determined by a
third-party contractor or architect designated by Seller.
“Specific Tenant Billings” means specific tenant billings for work orders,
special items performed or provided at the request of a given Tenant which are
collected by an Owner, Purchaser or Seller after the Effective Time but which
relate to any such specific services rendered on or prior to the Effective Time
and which are identified on the Tenant’s payment as relating to such specific
services or which are clearly identifiable as being payment for any such
specific services.
“Tax” or “Taxes” means any tax within the meaning of Section 3 of the German
General Fiscal Code (Abgabenordnung) and any federal, state, local or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
stamp duty, occupation, premium, windfall profits, environmental, customs
duties, capital, net worth, gains, capital stock, franchise, profits,
withholding, social security (or similar), social insurance, unemployment,
disability, withholding, property (real, personal, tangible, and intangible),
transactional, sales, use, transfer, registration, value added, alternative or
add‑on minimum, estimated tax, unclaimed property or


9



--------------------------------------------------------------------------------





escheatment claims or other similar taxes, assessments, or charges, including
any interest, penalty or addition thereto under the laws of any other
jurisdiction.
“Tax Due Diligence Cut-Off Date” means July 20, 2018.
“Tax Returns” shall mean any return, declaration, report, claim for refund, or
information return, statement, or election required to be furnished to a
Governmental Authority relating to Taxes, and including any schedules and
attachments thereto and any amendment thereof.
“Tenants” means tenants, licensees, concessionaires or other users or occupants
of the Projects under Leases; and each is individually referred to herein as a
“Tenant”.
“Tenant Deposits” means any rental security provided in cash (Barsicherheit)
under any of the Leases.
“Title Policy” has the meaning set forth in Section 7.2.
“Trade Tax Insurance Policy” has the meaning set forth in Section 7.3(d).
“Trade Tax Risk” means the risk of imposition of any trade Taxes arising as a
result of any Owner being deemed subject to any trade Tax pursuant to the German
Trade Tax Act in respect of German-source rental income for any non-time-barred
fiscal year.
“Transfer Tax” means any Real Estate Transfer Tax (Grunderwerbsteuer).
“U.S. Executive Orders” has the meaning set forth in Section 4.21(b).
“U.S. Tax Allocation” has the meaning set forth in Section 2.2(b).
“Warranty Claim” means any claim for a breach or inaccuracy of Seller’s
Representations and Warranties or for any liabilities under Section 9.2(c).
The provisions of this Section 1.1 shall survive Closing.
ARTICLE II    

PURCHASE AND SALE OF LLC INTERESTS
2.1    Purchase and Sale of LLC Interests. In consideration of, and upon and
subject to, the mutual covenants, agreements and conditions set forth in this
Agreement, and for other good and valuable consideration, the mutual receipt and
legal sufficiency of which are hereby acknowledged, Seller agrees to sell,
assign, transfer and convey all of its right, title and interest in and to 90%
of the LLC Interests to the Majority Purchaser and 10% of the LLC Interests to
the Minority Purchaser (provided, that the Purchasers may, by written notice to
the Seller, reallocate the portion of the LLC Interests to be acquired by each
Purchaser at any time prior to five (5) Business Days prior to the Closing
Date), and each Purchaser agrees to purchase the LLC Interests in such
proportion from Seller.


10



--------------------------------------------------------------------------------





2.2    Purchase Price.
(a)    The aggregate consideration for the LLC Interests shall be an amount
equal to the Final NAV (the “Purchase Price”) as set forth in the Final NAV
Statement, which shall be payable by the Purchasers to the Seller in accordance
with this Section 2.2, Section 2.6, and Section 3.1. The amount payable by the
Purchasers to the Seller on the Closing Date shall be the Estimated NAV less the
amount of the Escrowed Deposit (which, as part of Closing, shall be paid to the
Seller as provided in Section 2.5).
(b)    The Parties agree that for U.S. federal income Tax purposes, the purchase
of the LLC Interests shall be treated as the purchase of the Projects. The
Parties further agree to allocate the Estimated NAV, the Bank Payoff Amount, any
assumed liabilities and any other amounts treated as consideration for U.S.
federal income Tax purposes among the Projects that are treated as transferred
to the Purchasers in accordance with the rules under Section 1060 of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder (the “US Tax Allocation”). Within ninety (90) days
following the Closing Date, the Purchasers shall prepare and deliver to the
Seller an initial draft of the US Tax Allocation. The Seller shall have sixty
(60) days thereafter to provide the Purchasers with a statement of any disputed
items with respect to such US Tax Allocation. If the Purchasers and the Seller
agree on the US Tax Allocation, then the Sellers and the Purchasers shall (and
shall cause their Affiliates to) report consistently with the US Tax Allocation
on all Tax Returns, and neither the Seller nor the Purchasers shall (or shall
permit their Affiliates to) take any position on any Tax Return that is
inconsistent with the US Tax Allocation, unless required by a Taxing authority.
If the disputed items are not resolved by the Seller and the Purchasers within
thirty (30) days following the Seller’s submission of its statement of disputed
items, then each of the Purchasers and the Seller shall use their own US Tax
Allocation. The Seller and the Purchasers shall make appropriate adjustments to
the US Tax Allocation to reflect the Final NAV. Subject to the foregoing, (i)
the Final NAV shall be used for all Tax purposes under this Agreement, including
for federal, state, local and foreign Tax purposes in accordance with applicable
U.S. federal Tax law and analogous provisions of applicable foreign laws, and
(ii) Seller and the Purchasers shall file all Tax Returns and related Tax
documents consistent with the Final NAV, provided that, for the avoidance of
doubt, any Tax Returns filed by an Owner shall reflect the books and accounts of
such Owner and need not be consistent with the Final NAV or the value of the LLC
Interests as reflected therein, to the extent applicable.
(c)    The Purchasers shall pay, at or immediately prior to Closing, on behalf
of the respective Owner, in respect of the existing financings encumbering the
Projects described on Exhibit E attached hereto (the “Existing Mortgages”) the
Bank Payoff Amount as set forth in and as directed by the Bank Payoff
Statements.
2.3    Polish Portfolio. The Purchasers and Seller acknowledge and agree that,
subject only to the terms of this Agreement and the Polish Purchase Agreement,
it is the express agreement and understanding of the Purchasers and Seller that,
as a material inducement to Seller and the Purchasers to enter into this
Agreement (and to cause the Polish Sellers and the Polish Purchasers to enter
into the Polish Purchase Agreement), the Purchasers and Polish Purchasers have
agreed to purchase, and Seller and the Polish Sellers have agreed to sell, all
of the LLC Interests


11



--------------------------------------------------------------------------------





and the entirety of the Polish Projects (together, the “Portfolio”), subject to
and in accordance with the terms and conditions hereof and of the Polish
Purchase Agreement, which reflect an aggregate agreed property value of EUR
450,000,000 (the “Portfolio Purchase Price”) (which amount may be adjusted as
set forth herein and under the Polish Purchase Agreement).
2.4    Escrowed Deposit.
(a)    Deposit. Within two (2) Business Days after the Effective Date, the
Purchasers shall deposit with the Escrow Agent, in immediately available funds,
the sum of EUR 25,000,000 (increased by any interest accrued thereon, the
“Escrowed Deposit”), of which EUR 22,500,000 shall be deposited by the Majority
Purchaser and EUR 2,500,000 shall be deposited by the Minority Purchaser, which
will be held in escrow by the Escrow Agent pursuant to the terms of the Escrow
Undertaking and this Agreement as security for the performance by the Purchasers
of their obligations under this Agreement. If the Purchasers fail to deposit all
or any portion of the Escrowed Deposit with the Escrow Agent within the time
period described above, this Agreement shall automatically terminate, and if
this Agreement terminates, the Polish Purchase Agreement shall also
automatically terminate. The Escrowed Deposit shall be (i) paid to the Seller at
the Closing hereunder or (ii) otherwise disbursed as provided herein. Each Party
agrees and covenants to promptly deliver such written instructions, joint or
otherwise, to the Escrow Agent as are required to effect the release of the
Escrowed Deposit in accordance with the terms of this Agreement.
(b)    If, except in connection with the payment of the Escrowed Deposit to the
Seller at Closing, the Escrow Agent receives written notice from either
Purchaser or Seller, or both, setting forth the identity of the Party to whom
the Escrowed Deposit is to be disbursed and further setting forth the specific
section or paragraph of this Agreement pursuant to which the disbursement of the
Escrowed Deposit is being requested, the Parties agree that notwithstanding the
terms of the Escrow Undertaking the Escrow Agent shall disburse the Escrowed
Deposit pursuant to such notice; provided, however, that if such notice is given
by either the Purchasers or Seller but not both, the Escrow Agent shall (i)
promptly notify the other Party (either Seller or the Purchasers, as the case
may be) that the Escrow Agent has received a request for disbursement, and (ii)
withhold disbursement of the Escrowed Deposit for a period of five (5) Business
Days after receipt of such notice of disbursement and if the Escrow Agent
receives written notice from either the Purchasers or the Seller within said
five (5) Business Day period which notice countermands the earlier notice of
disbursement, then the Escrow Agent shall withhold such disbursement until both
the Purchasers and Seller can agree upon a disbursement of the Escrowed Deposit.
The Purchasers and Seller each hereby agree to send to the other, pursuant to
Section 10.1 below, a duplicate copy of any written notice sent to the Escrow
Agent and requesting such disbursement or countermanding a request for
disbursement.
2.5    Method of Payment of Purchase Price. On the Closing Date, subject to the
terms and conditions of this Agreement and the Polish Purchase Agreement: (a)
the Purchasers will direct the Escrow Agent, pursuant to the terms of the Escrow
Undertaking, to pay to Seller by wire transfer of immediately available funds to
an account to be designated by Seller the Escrowed Deposit, (b) the Purchasers
will pay to the Sellers the Estimated NAV less the Escrowed Deposit, less any
costs or other amounts to be paid by the Purchasers (on behalf of the Seller) or
by the Seller


12



--------------------------------------------------------------------------------





at Closing pursuant to the terms of this Agreement, and (c) the Purchasers will
pay to all appropriate payees the other costs and amounts to be paid by the
Purchasers at Closing pursuant to the terms of this Agreement, including the
Bank Payoff Amount, and (d) the Seller will pay to the appropriate payees out of
the proceeds of Closing payable to Seller all costs and amounts to be paid by
Seller at Closing pursuant to the terms of this Agreement.
2.6    Adjustments to the Purchase Price.
(a)    Pass-Through Obligations.
(i)    At the Closing, the Seller shall cause each Owner to deliver to the
Parties a list of all Applicable Tenants that are delinquent in payment of
Rentals (which list shall also set forth the amount of Rentals due by each such
Applicable Tenant (whether delinquent or otherwise), the period to which each
such Rental relates and the nature of the amount due, itemizing separately fixed
monthly rent and any additional charges). Any Rentals in respect of periods
ending on or before the Closing Date and that are detailed on the list delivered
by the Seller pursuant to the foregoing sentence that are received (net of
Owner’s reasonable costs of collection) from any Applicable Tenant after the
Closing Date shall be applied in the following order of priority (without
duplication): (A) first, to Rentals due and payable by such Tenant with respect
to all periods after the Closing, and (B) second, to Rental arrearages owing by
such Tenant with respect to all periods on or prior to the Closing. Any Rentals
received directly or indirectly by each Owner or Seller following the Closing
Date which are the property of the other, shall be paid to the other within five
(5) Business Days following receipt thereof. In no event shall the Purchaser or
the Owners have any liability for failure to collect delinquent Rentals, and in
no event shall the Purchaser be obligated to, and the Purchaser shall not be
obligated to cause any Owner to, and in no event shall the Seller, institute any
legal, eviction or similar proceedings to enforce collection of delinquent
Rentals against any Tenant, take any action to terminate any Tenant’s Lease or
take any other action that would adversely affect the occupancy of any Tenant
under its Lease with regard to delinquencies.
(ii)    With respect to specific tenant billings for work orders and special
items performed or provided at the request of a given Tenant that are collected
by an Owner, Purchaser or the Seller after the Closing Date but that relate to
any such specific services rendered prior to the Closing and that are identified
on the Tenant’s payment as relating to such specific services (or which are
clearly identifiable as being payment for any such specific services), the
Purchasers shall cause such collected amounts to be paid to the Seller, or the
Seller may retain such payment if such payment is received by the Seller after
the Closing Date; provided, that the Purchasers shall have no liability for
failure to collect any such amounts and the Purchasers shall not be required to
conduct lockouts or take any other legal action to enforce collection of any
such amounts owed by any Tenant with respect to any


13



--------------------------------------------------------------------------------





such specific services; provided, further, that the Seller shall not pursue any
remedies against any Tenants for such specific tenant billing.
(b)    Within ninety (90) days after the Closing Date, Seller shall deliver to
the Purchasers a draft of the Final NAV Statement prepared in accordance with
Exhibit P. Purchasers shall cooperate with Seller in connection with its
preparation of the Final NAV Statement, including by promptly delivering to
Seller any work papers, invoices, correspondence or other information necessary
for the calculation of the Final NAV in possession of the Purchasers or the
Owners from and after Closing. In order to facilitate the Purchasers’ review of
the draft Final NAV Statement, Seller shall promptly provide the Purchasers with
calculations and work papers or other reasonably requested information prepared
by the preparer of the draft Final NAV Statement and Seller shall make its
personnel or accountants reasonably available to Seller and their accountants to
discuss such matters. The Seller and Purchasers agree to comply with their
respective obligations under Exhibit P for the preparation and agreement of the
draft Final NAV Statement and for the settlement of any adjustments to the
Purchase Price to permit Seller to timely deliver the draft Final NAV Statement.
(c)    The Purchasers may object to the draft Final NAV Statement by delivering
written notice of objection to Seller within sixty (60) days following delivery
of the draft Final NAV Statement. If the Purchasers do not deliver written
notice of objection to the draft Final NAV Statement prior to the expiration of
the foregoing period, then the draft Final NAV Statement shall be conclusive and
binding on the Parties for purposes of this Section 2.6. Any notice of objection
delivered by the Purchasers must contain a reasonably detailed statement of the
basis of all objections of the Purchasers and the items to which they relate.
(d)    If the Purchasers deliver a notice of objection in accordance with
Section 2.6(c), Seller and the Purchasers shall endeavor to resolve any
objections raised by the Purchasers and, on such resolution, the agreed Final
NAV Statement shall be conclusive and binding on the Parties for purposes of
this Section 2.6. If they are unable to do so within fifteen (15) Business Days
after Seller’s receipt of the Purchasers’ notice of objection, then the matters
remaining in dispute (and no other matters) will be promptly submitted to
arbitration in accordance with the following provisions:
(i)    The arbitration shall be conducted by three arbitrators who shall be
appointed in accordance with the following procedure. Within twenty (20) days
after the issuance of a notice for arbitration, Seller and Purchaser shall each
appoint one arbitrator. Each such appointed arbitrator shall be an accountant
with a nationally recognized accounting firm. If either Party fails to timely
appoint an arbitrator, the other Party shall be entitled to appoint that
arbitrator instead. Within fifteen (15) days after the first two arbitrators are
appointed, such arbitrators shall select a third arbitrator, who also shall be
an accountant with a nationally recognized accounting firm and neutral,
impartial, and independent. In the event that the two arbitrators appointed by
(or on behalf of) the Parties are unable to agree on the choice of a third
arbitrator within fifteen (15) days after the date of the appointment of the
last of such two arbitrators, then such third arbitrator shall be appointed upon
the


14



--------------------------------------------------------------------------------





request of any Party by the office of the American Arbitration Association for
the region in which Delaware is located or any organization which is the
successor thereto. As used herein, the term “Accountants” shall be the three (3)
arbitrators selected pursuant to this subsection (i). Seller and Purchaser shall
execute any agreement(s) reasonably required by the Accountants to accept their
engagement pursuant to this Section 2.6.
(ii)    Seller and Purchaser shall each submit a written statement setting forth
in reasonable detail their respective positions with respect to only the
disputed matters. Seller and Purchaser will furnish to the Accountants such work
papers and other documents and information relating to the disputed issues as
the Accountants may request and are available to that Party (or its
accountants). Seller and Purchaser shall not be afforded the opportunity to
present to the Accountants materials relating to the disputed matters or to
discuss such matters with the Accountants unless the other Party is present.
(iii)    The Accountants shall base their review solely on the written
statements prepared by the Parties and supporting documents provided by the
Parties and not on an independent examination or audit of the financial or
accounting records of the Owners. In resolving any individual disputed matter,
the Accountants may not assign a dollar amount or value to such matter that is
more than the greatest amount or value, or less than the lowest amount or value,
proposed by the Parties in their written statements submitted to the
Accountants. The resolution of the dispute shall be determined by the
concurrence of two (2) of the three (3) Accountants and must be rendered within
thirty (30) days after the last of the three (3) Accountants is appointed
pursuant to subsection (d)(i) above. The resolution by the Accountants of the
matters referred to them for determination, as set forth in a written notice to
be delivered to Seller and Purchaser by the Accountants, will be conclusive and
binding on the Parties. Judgment may be entered upon the determination of the
Accountants in any court having jurisdiction over the Party against which such
determination is to be enforced. Seller and Purchaser will mutually revise the
draft Final NAV Statement to reflect the resolution of the matters in dispute.
(iv)    Purchaser and Seller shall each bear the cost of the Accountant they
appoint and one‑half of the cost of the third Accountant’s fees and expenses.
(e)    The Final NAV Statement shall be final and binding on the Parties hereto
upon (i) the expiration of the sixty (60) day objection period in Section
2.6(c), if the Purchasers make no objection, (ii) the resolution by Seller and
Purchaser of all of the Purchasers’ objections pursuant to Section 2.6(d) or
(iii) the date of the Accountants’ notice pursuant to Section 2.6(d)(d)(iii), as
the case may be.
(f)    The Parties acknowledge and agree that the provisions of this Section 2.6
shall be the sole and exclusive remedies for the determination of the
adjustments to the Estimated NAV in accordance with this Section 2.6.


15



--------------------------------------------------------------------------------





(g)    On or before the tenth (10th) Business Day after the Final NAV Statement
becomes final and binding on the Parties, if the Final NAV set out in the Final
NAV Statement:
(i)    is greater than the Estimated NAV, the Purchasers shall make a payment to
the Seller in cash in immediately available funds equal to the amount by which
the Final NAV is greater than the Estimated NAV; or,
(ii)    is equal to the Estimated NAV, neither the Seller nor the Purchasers
shall be liable to make any payment to the other pursuant to this Section
2.6(g); or,
(iii)    is lower than the Estimated NAV, the Seller shall make a payment to the
Purchasers in cash in immediately available funds equal to the amount by which
the Final NAV is lower than the Estimated NAV.
(h)    The provisions of this Section 2.6 shall survive the Closing.
2.7    Leasing Costs. Notwithstanding any provision of Section 2.6 to the
contrary, Leasing Costs relating to the current term of any Lease which is in
effect as of the Effective Date shall be the sole responsibility of Seller. To
the extent any such Leasing Costs are unpaid as of the Closing Date, Purchaser
shall be entitled to a credit at Closing for such Leasing Costs. Purchaser shall
be solely responsible for all Leasing Costs that relate to the renewal,
extension or amendment of any Lease after the Effective Date and for any new
Lease entered into on or after the Effective Date. The provisions of this
Section 2.7 shall survive Closing.
ARTICLE III    

Closing
3.1    Closing.
(a)    Pre-Closing Deliverables. The Seller shall:
(i)    no later than the date falling five (5) Business Days prior to the
Closing Date, deliver to the Purchasers the Estimated NAV Statement;
(ii)    no later than the date falling five (5) Business Days prior to the
Closing Date, procure that the relevant existing lenders or their security
agents in relation to the Existing Mortgages (the “Existing Lenders”) deliver in
writing a statement (each such statement a “Bank Payoff Statement” and,
together, the “Bank Payoff Statements”) stating the amount required to be
received by the relevant finance party (i) as of the last day of the month
preceding the date on which the Closing Conditions under Section 3.5 have been
fulfilled or validly waived, in order to effect the release of the Existing
Mortgages and other security and (ii) for a certain reasonable period after that
date (and in any event through the Closing Date), the daily amount of interest
accruing per day after that date (the aggregate amount


16



--------------------------------------------------------------------------------





payable on the Closing Date in accordance with such Bank Payoff Statements the
“Bank Payoff Amount”); and
(iii)    No later than the date falling eight (8) Business Days prior to the
Closing Date, deliver to the Purchasers a completeness statement in accordance
with the sample attached hereto as Exhibit K, including:
a
Copies of all German preliminary VAT Tax Returns for the period from the Tax Due
Diligence Cut-Off Date through the Closing Date and all German annual VAT Tax
Returns for assessment periods from January 1, 2017 through the Closing Date,
and all corrections of preliminary VAT and annual VAT Tax Returns that any Owner
has filed with Tax authorities during the period from the Tax Due Diligence
Cut-Off Date through the date that is fifteen (15) Business Days prior to the
Closing Date;

b
Copies of all German corporate income Tax Returns that any Owner has filed
during the period from the Tax Due Diligence Cut-Off Date through the date that
is fifteen (15) Business Days prior to the Closing Date;

c
Copies of all German VAT assessment notices (including amendment notices) for
preliminary and assessment periods received by any Owner during the period from
the Tax Due Diligence Cut-Off Date through the date that is fifteen (15)
Business Days prior to the Closing Date;

d
Copies of all German corporate income Tax and Transfer Tax assessment notices
(including amendment notices) received by any Owner during the period from the
Tax Due Diligence Cut-Off Date through the date that is fifteen (15) Business
Days prior to the Closing Date;

e
Proof of payment (e.g., copies of account statements) for all German VAT of each
Owner for preliminary VAT and assessment periods that became due during the
period from the Tax Due Diligence Cut-Off Date through the date that is fifteen
(15) Business Days prior to the Closing Date; and

f
Proof of payment (e.g., copies of account statements) for all German land Taxes
to be paid by each Owner during the period from the Tax Due Diligence Cut-Off
Date through the date that is fifteen (15) Business Days prior to the Closing
Date that have become due for payment on the statutory due dates for the German
land Tax (i.e., February 15, May 15, August 15, and November 15). In the event
of a change in the Tax base value of any Owner with effect for any of the
aforementioned due dates, copies of the relevant land Tax assessments shall be
enclosed with the proof of payment..

(b)    Time and Place. The closing of the sale and purchase of the LLC Interests
(the “Closing”) shall take place in accordance with the provisions of this
ARTICLE III on the date that is three (3) Business Days following the later of
(i) August 21, 2018 (provided, that


17



--------------------------------------------------------------------------------





the Closing Conditions set forth in Section 3.5 have then been satisfied) and
(ii) the date on which the Closing Conditions set forth in Section 3.5 have been
satisfied (the “Closing Date”).
(c)    Seller’s Closing Deliveries. On or before the Closing Date, the Seller
shall execute and acknowledge, where appropriate, and deliver the instruments,
documents and/or other items described in clauses (i), (ii), (iii), (iv),
(viii), (ix), (x), (xi), and (xii) to the Purchasers (or, with respect to clause
(xii) below, to the German Notary) at Closing as provided herein, provided that
the instruments described in clause (i) will be delivered upon Seller’s receipt
of (x) the amount described in Section 3.1(d)(i) and (y) evidence of the wire
transfer (e.g., SWIFT confirmation) for payment of the Bank Payoff Amount due
pursuant to this Agreement, and also upon receipt of such amount and evidence,
Seller shall deliver the following items (v), (vi), (vii) and (xiii) to the
Purchasers (the following collectively with the documents to be delivered by
Purchaser pursuant to Section 3.1(c), the “Closing Documents”):
(i)    A duly executed Assignment of LLC Interests in respect of the LLC
Interests in each Owner in the form attached hereto as Exhibit B-1 and a duly
executed First Amendment to Limited Liability Company Agreement for each Owner
LLC Agreement in the form attached hereto as Exhibit B-2, pursuant to which,
among other things, the words “Hines Global REIT” will be deleted from the names
of the Owners;
(ii)    Evidence of authority (including customary officer’s certificates
relating to organizational documents, incumbency and authorizing resolutions),
good standing (if applicable) and due authorization of Seller to enter into the
transaction contemplated hereby and to perform all of its obligations hereunder,
including the execution and delivery of all the closing documents required by
this Agreement;
(iii)    A certificate in the form attached hereto as Exhibit C (“FIRPTA
Certificate”) from Seller certifying that Seller is not a “foreign person” as
defined in Section 1445 of the Internal Revenue Code of 1986, as amended;
(iv)    Written resignations, dated the Closing Date, of each of the Managers
(solely for the purposes of this sub-clause (iv), as defined in each Owner LLC
Agreement) of each Owner;
(v)    All of the books and records of each Owner, including all notices,
correspondence, orders, inquiries, drawings, plans, books of account and other
documents and records, in each case to the extent in the possession of Seller or
at a Manager’s office (which shall be deemed delivered provided such items are
located in the offices of an Owner or any Manager at a Project);
(vi)    All original Applicable Leases and Applicable Contracts for each Project
to the extent in the possession of Seller or an Owner (which shall be deemed
delivered provided such items are located in the offices of an Owner or any
Manager at a Project);


18



--------------------------------------------------------------------------------





(vii)    All keys for the Projects and all leasing and other files relating to
the Projects and all other licenses, certificates, permits, plans records,
reports, documents and instruments that comprise the Intangible Property for the
Projects to the extent in the possession of Seller or an Owner (which shall be
deemed delivered provided such items are located in the offices of an Owner or
any Manager at a Project);
(viii)    A copy of the executed agreements terminating, at no cost to the
Owners or the Purchasers, the Management Agreements as of the Closing Date;
(ix)    Reasonable evidence that each Owner’s existing insurance policies (if
any) shall be cancelled at Closing at no cost to the Owners or the Purchasers;
(x)    A good standing certificate from the Secretary of State of Delaware for
each Owner, dated as of a date within ten (10) Business Days of the Closing
Date;
(xi)    A closing certificate (the “Seller’s Closing Certificate”) substantially
in the form attached hereto as Exhibit O-1 dated as of the Closing Date,
certifying that all of the Seller’s Representations and Warranties are true and
correct in all material respects as of the Closing Date, and repeating all of
the Seller’s Representations and Warranties as of the Closing Date, subject to,
and as adjusted solely for, any Authorized Qualifications and other events that
have first arisen since the Effective Date that would result in any breach or
inaccuracy of the Seller’s Representations and Warranties when repeated as of
the Closing Date that have been disclosed in writing to the Purchasers prior to
the Closing Date; and
(xii)    The following with respect to the Existing Mortgages (to be delivered
at or before Closing to the German Notary):
(A)    the documents required for the cancellation of Existing Mortgages
(including, where required, land charge certificates and previous assignment
agreements if any Existing Lender is not registered as beneficiary in the
relevant land register), in such form as is required for recording in the land
register (in grundbuchtauglicher Form) and only under the condition
(Treuhandauflage) that the cancellation may only be filed with the land register
upon written confirmation by the respective Existing Lender that the amount set
out in the respective Bank Payoff Statement has been repaid; the documents to be
provided shall include the applications for release of the Existing Mortgage
(Löschungsantrage) of the respective Owner in such form as is required for
recording in the land register; and
(B)    security release agreements between the providers of security in
connection with the existing facilities pursuant to which the respective
security is (i) released upon (and with effect of) the receipt by the relevant


19



--------------------------------------------------------------------------------





Existing Lender on the Closing Date of the respective Bank Payoff Amount. The
Seller shall procure from each Existing Lender a statement by such Existing
Lender confirming that all obligations of the respective Owner in respect of (y)
principal and interest and (z) (to the extent such confirmation can be given by
the relevant Existing Lender at that point in time and/or in compliance with its
standard procedures) costs, fees and expenses then due in connection with the
applicable Existing Mortgage, as well as any associated security and hedging
agreements, will be fully discharged upon receipt by such Existing Lender of the
relevant Bank Payoff Amount
(such documents and agreements described in (A) and (B) above, collectively, the
“Releases”).
(xiii)    Such other instruments and documents, if any, to be executed,
acknowledged and/or delivered by Seller to the Purchasers pursuant to any of the
other provisions of this Agreement or otherwise reasonably necessary to complete
the transaction contemplated hereby and to carry out the intent and purposes of
this Agreement; provided the same shall not impose any new obligations upon
Seller (other than to a de minimis extent), subject Seller to additional
liability not already contemplated hereunder, or require the expenditure by
Seller of any monies in excess of de minimis amounts (in the aggregate).
(d)    Purchasers’ Closing Deliveries. On or before the Closing Date, the
Purchasers shall execute and acknowledge, where appropriate, and deliver the
following instruments, documents and/or other items to the Seller (except as
provided in clause (ii) below) at the Closing:
(i)    Payment of the Estimated NAV less the Escrowed Deposit (which shall be
applied as provided in Section 2.5), pursuant to this Agreement;
(ii)    Payment of the Bank Payoff Amount due pursuant to this Agreement and
delivery of evidence (e.g., SWIFT confirmation) of the wire transfer thereof;
(iii)    The duly executed Assignments of LLC Interests in respect of all of the
LLC Interests and a duly executed First Amendment to Limited Liability Company
Agreement for each LLC Agreement, each as referred to in Section 3.1(c)(i)
above;
(iv)    Evidence of authority (including customary officer’s certificates
relating to organizational documents, incumbency and authorizing resolutions),
good standing (if applicable) and due authorization of Purchaser to enter into
the transaction contemplated hereby and to perform all of its respective
obligations hereunder, including the execution and delivery of all the closing
documents required by this Agreement;


20



--------------------------------------------------------------------------------





(v)    A closing certificate (the “Purchasers’ Closing Certificate”)
substantially in the form attached hereto as Exhibit O-2 dated as of the Closing
Date certifying that all of the of representations and warranties given by the
Purchaser in ARTICLE V are true and correct in all material respects as of the
Closing Date and repeating all of the of representations and warranties given by
the Purchaser in ARTICLE V as of the Closing Date; and
(vi)    All other instruments and documents, if any, to be executed,
acknowledged and/or delivered by the Purchasers to Seller pursuant to any of the
other provisions of this Agreement or as otherwise reasonably necessary to
complete the transaction contemplated hereby and to carry out the intent and
purposes of this Agreement; provided the same shall not impose material new
obligations upon the Purchasers (other than to a de minimis extent), subject the
Purchasers to additional liability not already contemplated hereunder, or
require the Purchasers to expend any monies in excess of de minimis amounts (in
the aggregate).
(e)    On the Closing Date, the Purchasers and the Seller shall each or jointly,
as applicable, execute and deliver notice to the Escrow Agent instructing the
Escrow Agent to release the Escrowed Deposit to the Seller in accordance with
the terms of the Escrow Undertaking.
(f)    Until the expiration of the R&W Survival Period, the Purchasers shall
retain and make all Applicable Leases, Applicable Contracts, other documents,
books, records and any other materials in its possession, or in the possession
of each Owner, or in the hands of their respective agents, to the extent the
same relate to the period of Seller’ ownership of the LLC Interests, available
to Seller or their representatives for inspection and/or copying at reasonable
times and upon at least five (5) Business Days’ notice, provided Seller executes
a reasonable confidentiality agreement with respect thereto. This Section 3.1(f)
shall survive the Closing until the later of the expiration of the R&W Survival
Period and the expiration of any mandatory legal document retention periods
under Requirements of Law.
3.2    Joint Indemnification of Escrow Agent. If this Agreement becomes the
subject of any litigation or controversy, Purchaser and Seller jointly and
severally, will hold Escrow Agent free and harmless from any loss or expense,
including reasonable attorneys' fees, that may be suffered by it by reason
thereof other than as a result of Escrow Agent's gross negligence or willful
misconduct.
3.3    Closing Costs. Closing costs incurred in connection with the Closing will
be allocated as follows:
(a)    The Purchasers will pay (i) all premium and other costs for obtaining the
Insurance Policies (subject to Seller’s Premium Contribution), (ii) the
Purchasers’ attorneys’ fees, (iii) all of the Escrow Agent’s escrow and closing
fees, if any, (iv) any Transfer Taxes, and (v) any notarial fees, court
registration fees, and other costs arising under Requirements of Law in Germany.
(b)    Seller will pay Seller’s attorneys’ fees.


21



--------------------------------------------------------------------------------





(c)    All other Taxes, costs and fees incurred by each Party shall be borne by
the Party incurring such Taxes, costs and/or fees.
(d)    Except as otherwise expressly provided in this Agreement, if the Closing
does not occur on or before the Closing Date for any reason whatsoever, the
costs incurred through the date of termination will be borne by the Party
incurring same.
3.4    Relationship to Polish Purchase Agreement. Subject to the terms of this
Agreement and the Polish Purchase Agreement, the Parties acknowledge that the
LLC Interests are being sold and transferred to the Purchasers as a part of the
Portfolio containing both the LLC Interests and the Polish Projects, that the
Parties do not intend to sell or purchase the LLC Interests (or any portion
thereof) or any of the Polish Projects as individual assets, and that the LLC
Interests are being sold and transferred hereunder and the Polish Projects are
being sold and transferred under the Polish Purchase Agreement as part of one
transaction within the meaning of Section 857(b)(6)(E)(vi) of the Internal
Revenue Code of 1986, as amended. Accordingly, in the event that, prior to the
Closing, the Polish Purchase Agreement is terminated for any reason, this
Agreement shall automatically terminate, without the necessity of any further
action by the Parties hereunder, subject to Section 3.7. Furthermore, if either
Party exercises any right to terminate this Agreement in accordance herewith,
then such Party shall, and, if applicable, Seller shall cause the Polish Sellers
or the Purchasers shall cause their Affiliates to cause the Polish Purchasers,
as the case may be, to, simultaneously terminate the Polish Purchase Agreement
(if the same is not terminated by its terms), subject to Section 3.7.
3.5    Conditions Precedent to Closing.
(a)    Purchasers’ Obligations to Close. The obligation of Purchasers to close
the sale/purchase transaction hereunder shall be conditioned upon the
satisfaction of the following conditions, any of which may be waived by written
notice from Purchasers to Seller, and all of which shall be deemed waived upon
Closing:
(i)    Seller shall have performed in all material respects each of the
obligations of Seller set forth in this Agreement as of the Closing Date;
(ii)    Seller’s Representations and Warranties shall be true and correct in all
material respects as of the Closing as if remade on the Closing Date (subject
only to Authorized Qualifications and such adjustments as set forth in the
Seller’s Closing Certificate delivered at Closing);
(iii)    the Releases have been executed by the relevant parties in accordance
with Section 3.1(c)(xii) and have been delivered to the German Notary; and
(iv)    Seller shall have delivered to Purchasers final transfer pricing
studies, prepared by Ernst & Young in accordance with Section 9, Paragraph 3 of
the German General Fiscal Code (Abgabenordnung) and the corresponding ordinance
(Gewinnabgrenzungsaufzeichnungsverordnung), supporting the arm’s-


22



--------------------------------------------------------------------------------





length nature (including interest rates and LTV ratios) of all intra-group debt
arrangements (including shareholder loans) made to each of Owner A and Owner B
prior to the Closing.
(b)    Seller’s Obligations to Close. The obligation of Seller to close the
sale/purchase transaction hereunder shall be conditioned upon the satisfaction
of the following conditions, any of which may be waived by written notice from
Seller to Purchasers, and all of which shall be deemed waived upon Closing:
(i)    The Purchasers shall have performed in all material respects each of the
obligations of the Purchasers set forth in this Agreement as of the Closing
Date;
(ii)    The Purchasers’ representations and warranties made in ARTICLE V shall
be true and correct in all material respects as of the Closing as if remade on
the Closing Date.
(c)    Merger Control Condition.    The obligations of the Purchasers and the
Seller to close the sale/purchase transaction hereunder shall be conditioned
upon the satisfaction of the following:
(i)    the German Federal Cartel Office having failed to notify the notifying
parties within one month after submission of a complete filing of the proposal
of the sale/purchase transaction hereunder in accordance with Section 39 GWB
that it has initiated a formal investigation; or
(ii)    the German Federal Cartel Office having failed to serve on the notifying
parties an order pursuant to Section 40 para. 2 sentence 1 GWB within the time
periods required pursuant to Section 40 para. 2 GWB or within the time period of
any extension of the review period pursuant to Section 40 para. 2 sentence 4 Nr.
1 GWB; or
(iii)    the German Federal Cartel Office having notified the Seller and the
Purchasers, or either of them, in writing that it will not prohibit the
sale/purchase transaction hereunder.
3.6    Failure of Condition.
(a)    Subject to Section 3.6(c), if the conditions precedent to Seller’s and
the Purchasers’ obligation to effect the closing as set forth in Section 3.5(c)
are not satisfied on or before the date that is five (5) Business Days prior to
the Long Stop Date, then either Party may terminate this Agreement by notice
thereof to the other Party and to Escrow Agent, in which event such terminating
Party shall cause, as the case may be, the Polish Purchasers or Polish Sellers
to also terminate the Polish Purchase Agreement. If this Agreement is so
terminated, then the Purchasers shall be entitled to receive a refund of the
Escrowed Deposit and no Party shall have any further obligations hereunder,
other than obligations that expressly survive termination hereof.


23



--------------------------------------------------------------------------------





(b)    Subject to Section 3.6(c), if by the date that is five (5) Business Days
prior to the Long Stop Date (i) any condition precedent to Seller’s obligation
to effect the Closing as set forth in Section 3.5(b) is not satisfied, (ii) all
conditions precedent to the Purchaser’s obligation to effect the Closing as set
forth in Section 3.5(a) are satisfied, and (iii) the conditions precedent set
forth in Section 3.5(c) are satisfied, then Seller shall be entitled to
terminate this Agreement by notice thereof to the Purchasers and the Escrow
Agent, in which event Seller shall cause the Polish Sellers to also terminate
the Polish Purchase Agreement. Subject to Section 3.6(c), if by the date that is
five (5) Business Days prior to the Long Stop Date (i) any condition precedent
to the Purchasers’ obligation to effect the Closing as set forth in Section
3.5(a) is not satisfied, (ii) all conditions precedent to the Seller’s
obligation to effect the Closing as set forth in Section 3.5(b) are satisfied,
and (iii) the conditions precedent set forth in Section 3.5(c) are satisfied,
then the Purchasers shall be entitled to terminate this Agreement by notice
thereof to Seller and the Escrow Agent, in which event the Purchasers shall
cause their Affiliates to cause the Polish Purchasers to also terminate the
Polish Purchase Agreement. If this Agreement is terminated by either the Seller
or the Purchasers pursuant to the foregoing provisions of this Section 3.6(b),
then, subject to Section 3.6(c), the Party that so terminated this Agreement
shall be entitled to receive the Escrowed Deposit and no Party shall have any
further obligations hereunder, other than obligations that expressly survive
termination hereof. Subject to Section 3.6(c), if by the date that is five (5)
Business Days prior to the Long Stop Date, (i) any condition precedent to the
Purchasers’ obligation to effect the Closing as set forth in Section 3.5(a) is
not satisfied, (ii) any condition precedent to the Seller’s obligation to effect
the Closing as set forth in Section 3.5(b) is not satisfied, and (iii) the
conditions precedent set forth in Section 3.5(c) are satisfied, then either
Party may terminate this Agreement by notice thereof to the other Party and to
Escrow Agent, in which event such terminating Party shall cause, as the case may
be, the Polish Purchasers or Polish Sellers to also terminate the Polish
Purchase Agreement. If this Agreement is so terminated, then the Purchasers
shall be entitled to receive a refund of the Escrowed Deposit and no Party shall
have any further obligations hereunder, other than obligations that expressly
survive termination hereof.
(c)    Notwithstanding the foregoing, if the applicable conditions precedent are
not satisfied due to a default by Seller or the Purchasers hereunder, then
Section 3.7 shall govern and this Section 3.6 shall not apply.
3.7    Default.
(a)    Default by Seller. Notwithstanding any provision in this Agreement to the
contrary, if Closing of the purchase and sale transaction provided for herein
does not occur as herein provided (time being of the essence) by reason of any
default by Seller hereunder or a default by Polish Sellers under the Polish
Purchase Agreement, the Purchasers may, as their sole and exclusive remedies,
elect by written notice to Seller, within five (5) Business Days following the
scheduled Closing Date, either (a) to terminate this Agreement and to cause
their Affiliates to cause the Polish Purchasers to terminate the Polish Purchase
Agreement, in which event the Purchasers shall receive from the Escrow Agent the
Escrowed Deposit and the Polish Purchasers shall receive the Polish Deposit
pursuant to the Polish Purchase Agreement, whereupon Seller and the Purchasers
will have no further rights or obligations under this Agreement and the Polish
Sellers and Polish Purchasers will have no further rights or obligations under
the Polish Purchase


24



--------------------------------------------------------------------------------





Agreement, except those obligations that expressly survive termination hereof
and the Polish Purchase Agreement, (b) proceed to Closing to the extent
reasonably practicable, in which case Seller shall not be entitled to refuse to
proceed to Closing unless the Purchasers are in default hereunder or any
condition to Seller’s obligation to consummate the Closing pursuant to Section
3.5(b) or Section 3.5(c) is not satisfied, or (c) postpone Closing to the date
which is not later than ninety (90) days following the Closing Date (but in no
event beyond the Long Stop Date), and, in any event, the Purchasers (for
themselves and on behalf of the Polish Purchasers) hereby waive all other
remedies against Seller or the Polish Sellers or their respective Affiliates,
including any claim for damages of any type or kind including consequential or
punitive damages. If the Purchasers elect to postpone Closing pursuant to the
provisions of this Section 3.7, the provisions of this Agreement shall apply as
if references to the Closing Date are to such postponed date (provided that
Purchasers shall have no further right to postpone the Closing pursuant to this
Section 3.7) and time shall be of the essence for the purposes of such postponed
Closing. Unless otherwise expressly required pursuant to this Agreement, in no
event shall Seller be obligated to undertake any of the following: (A) change
the condition of the Projects or restore the same after any fire or other
casualty; (B) expend money or post a bond to remove or insure over any matter
encumbering title to a Project; or (C) expend any money to repair, improve or
alter a Project or any portion thereof. Notwithstanding the foregoing, nothing
contained in this Section 3.7(a) will limit the Purchasers’ remedies at law, in
equity or as herein provided in the event of a breach by Seller of any of its
obligations hereunder which expressly survive Closing or under any of the
Closing Documents, subject to the terms and provisions of this Agreement,
including Section ARTICLE IX, including Section 9.5.
(b)    Default By the Purchasers. In the event the Closing and the consummation
of the transactions contemplated herein do not occur as provided herein (time
being of the essence) by reason of any default of the Purchasers hereunder or of
the Polish Purchasers under the Polish Purchase Agreement (a “Purchaser
Default”), Purchaser and Seller agree it would be impractical and extremely
difficult to fix the damages which Seller may suffer. The Purchasers and Seller
hereby agree that, in the event of a Purchaser Default, (i) an amount equal to
the sum of the Escrowed Deposit and the Polish Deposit (the “Purchaser Default
Amount”) is a reasonable estimate of the total net detriment Seller would suffer
in the event of any such default and failure by the Purchasers and/or the Polish
Purchasers to complete the purchase of the LLC Interests and/or the purchase of
the Polish Projects, and (ii) provided that the Seller is not in material
default hereunder, the Purchaser Default Amount shall be paid to Seller and will
be the full, agreed and liquidated damages for the default and failure of the
Purchasers and/or the Polish Purchasers to complete the purchase of the LLC
Interests and/or the purchase of the Polish Projects, and will be Seller's sole
and exclusive remedy (whether at law or in equity) for any such default of the
Purchasers and/or the Polish Purchasers resulting in the failure of consummation
of the Closing hereunder and/or under the Polish Purchase Agreement, whereupon
this Agreement will terminate (and Seller will cause the Polish Sellers to
terminate the Polish Purchase Agreement) and Seller and the Purchasers will have
no further rights or obligations hereunder and the Polish Sellers and Polish
Purchasers will have no further rights or obligations under the Polish Purchase
Agreement, except with respect to obligations which expressly survive
termination hereunder and the Polish Purchase Agreement; provided, that, in the
event the Purchaser Default Amount is paid other than directly from the Escrowed
Deposit and the Polish Deposit, the Purchasers shall be entitled to a refund of
the Escrowed Deposit and the Polish Purchasers shall be entitled to a refund of
the Polish Deposit, and the Seller


25



--------------------------------------------------------------------------------





shall, at the request of Purchasers, deliver written notice to the Escrow Agent
to effect such refunds. The Purchasers hereby waive and release any right to
(and hereby covenant that they shall not) sue Seller or the Polish Sellers or
seek or claim a refund of the Purchaser Default Amount on the grounds it is
unreasonable in amount and exceeds the actual damages of Seller and the Polish
Sellers or that its payment to the Seller and/or the Polish Sellers constitutes
a penalty and not agreed upon and reasonable liquidated damages. Notwithstanding
the foregoing, nothing contained in this Section 3.7(b) will limit the remedies
of Seller or the Polish Sellers at law, in equity or as herein provided in the
event of a breach by the Purchasers of any of its obligations hereunder which
expressly survive Closing or under any of the Closing Documents.
(c)    Consequential and Punitive Damages. Except with respect to consequential
damages under Warranty Claims fully covered by the Insurance Policies, Seller
and the Purchasers each waive any right to sue the other for any consequential
or punitive damages for matters arising under this Agreement (it being
understood that Seller and the Purchasers each have waived the right to obtain
incidental, special, exemplary or consequential damages in connection with any
default of the Purchasers or Seller respectively, or otherwise, which, in the
case of the Purchasers, include loss of profits or inability to secure lenders,
investors or buyers).
(d)    Cross Default / Remedies. Notwithstanding the foregoing provisions of
this Section 3.7, (i) a default by Seller under this Agreement shall constitute
a default by Polish Sellers under the Polish Purchase Agreement; (ii) a default
by Polish Sellers under the Polish Purchase Agreement shall constitute a default
by Seller under this Agreement; (iii) a default by the Purchasers under this
Agreement shall constitute a default by Polish Purchasers under the Polish
Purchase Agreement; (iv) a default by Polish Purchasers under the Polish
Purchase Agreement shall constitute a default by the Purchasers under this
Agreement; and (v) the non-defaulting Party to this Agreement or the Polish
Purchase Agreement shall exercise the same remedies under both this Agreement
and the Polish Purchase Agreement. By way of clarification of clause (v) above,
if the Seller or the Polish Sellers are the defaulting Parties, the Purchasers
and the Polish Purchasers must enforce the same remedies under both this
Agreement and the Polish Purchase Agreement (i.e., the Purchasers and the Polish
Purchasers must either both elect to terminate this Agreement and the Polish
Purchase Agreement, or exercise specific performance under both this Agreement
and the Polish Purchase Agreement, and if specific performance is not available
under either this Agreement or the Polish Purchase Agreement, then the
Purchasers and the Polish Purchasers may only exercise its right to terminate
both this Agreement and the Polish Purchase Agreement). This Section 3.7(d)
shall be null and void and shall not apply to any Party from and after the
closing under the Polish Purchase Agreement.
(e)    This Section 3.7 shall survive Closing or termination of this Agreement.
3.8    German Merger Control. Purchasers shall notify the German Federal Cartel
Office pursuant to § 39 Sec. 1 GWB in connection with § 37 Sec. 1 Number 1 GWB
of the sale/purchase transactions contemplated herein promptly, and in any event
within ten (10) Business Days, after the Effective Date. Purchasers shall
thereafter, at their sole cost and expense, use their reasonable efforts to
resolve any objections raised by the German Federal Cartel Office, and shall


26



--------------------------------------------------------------------------------





reasonably promptly provide the German Federal Cartel Office with any documents
or information requested by it. Purchasers shall reasonably promptly forward to
Seller a copy of any notices, letters or other communications received by
Purchasers from the German Federal Cartel Office in connection with, and shall
otherwise keep Seller reasonably informed as to the status of the German Federal
Cartel Office’s review of, the sale/purchase transaction contemplated herein.
For the avoidance of doubt, any obligation by Purchasers under this Agreement
and Section 3.8 to resolve any objections raised by the German Federal Cartel
Office on Purchasers shall be limited solely to actions with respect to the LLC
Interests and shall exclude any assets, businesses or other interests held by
Purchaser or its Affiliates.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
OF SELLER
Seller represents and warrants to Purchaser as follows as of the Effective Date:
4.1    Power and Authority; Authorization. Seller has the power and authority to
execute, deliver and perform its obligations under this Agreement. The
execution, delivery and performance by Seller of this Agreement and the
documents to be executed and delivered by Seller pursuant hereto and the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action of Seller, including any actions required by its organizational
documents.
4.2    Non-Contravention. The execution and delivery by Seller of this Agreement
and the other documents to be executed and delivered by Seller pursuant hereto,
and the performance by Seller of this Agreement and the other documents to be
executed and delivered by Seller pursuant hereto in accordance with its terms,
will not violate or result in any breach of, constitute a default under, or
cause the creation of a Lien upon any of the assets of the Owners pursuant to,
(a) any of Seller’ organizational documents or the Owners’ Organizational
Documents, (b) any Orders of any Governmental Authority against, or binding
upon, any of Seller, the Owners, the Projects or any Requirement of Law
applicable to any of Seller, the Owners or the Projects, or (c) any agreement,
indenture, mortgage, deed of trust, bank loan, credit agreement or other
instrument to which any of Seller or the Owners is a party or by which any of
Seller, the Owners or the Projects is bound.
4.3    Organization.
(a)    Seller is a limited partnership duly formed and validly existing under
the laws of the State of Delaware.
(b)    Each Owner is a limited liability company duly organized and validly
existing under the laws of the State of Delaware. Each Owner has all requisite
corporate or other similar organizational power and authority to own, lease and
operate its properties and to carry on its business as now being conducted. Each
Owner does not directly or indirectly own any interest in any Person.


27



--------------------------------------------------------------------------------





4.4    Organizational Documents. Attached to this Agreement as Exhibit F are
true, complete and correct copies of the Organizational Documents. The
Organizational Documents are in full force and effect and (except as set forth
on Exhibit F attached hereto or as otherwise provided for in this Agreement in
connection with the consummation of the transactions contemplated hereunder)
have not been modified, supplemented or amended, and there are no other
organizational documents of Owners. None of Seller or the Owners is, or has
taken any action which would be in, violation of the Organizational Documents.
4.5    Conduct of Business. None of the Owners has received any written notice
that it is in violation of any Order or Requirement of Law which violation is
outstanding as of the date hereof. At all times since their formation, each
Applicable Owner has not engaged in any business or owned assets unrelated to
the Applicable Project. Each Applicable Owner has conducted its business only in
the ordinary course consistent with its past practice.
4.6    Insolvency Proceedings. None of Seller or the Owners, have (i) made a
general assignment for the benefit of its creditors, (ii) admitted in writing
its inability to pay its debts as they mature, or (iii) had an attachment,
execution or other judicial seizure of any property interest which remains in
effect. No bankruptcy, insolvency, reorganization or similar action or
proceeding, whether voluntary or involuntary, is pending or has been threatened
in writing against, the Owners, and Seller is not aware of any circumstance
which may lead to any such bankruptcy, insolvency, reorganization or similar
action or proceeding. There is not pending any case, proceeding or action
seeking appointment of a receiver, trustee, custodian or other similar official
for such Person for all or any substantial part of its or their property. No
resolution voluntarily to wind up any of the Owners has been adopted by its
managers or by Seller.
4.7    Employees. The Owners presently have no employees and have not had
employees at any time in the past. The Owners are not parties to any written
employee agreements or collective bargaining agreements. The Owners do not
maintain and have never maintained or been required to contribute to an employee
benefit plan (within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974).
4.8    Financial Statements.
(a) Seller has furnished to Purchasers true, correct and complete copies of (i)
an unaudited balance sheet and a statement of income and loss for each Owner as
of, and for, the twelve-month period ending, December 31, 2017, and (ii)
unaudited interim balance sheets and statements of income and loss for each
Owner as of, and for, the four months ending April 30, 2018 (collectively, the
“Financial Statements”).
(b) The Financial Statements were prepared in accordance with the books and
records of each Owner, have been prepared consistent with past practices, have
been prepared in accordance with GAAP (except that the unaudited Financial
Statements do not contain notes required by GAAP and are subject to normal and
recurring year-end adjustments) and do not materially misstate the financial
position of each Owner on the dates of such statements and the results of
operations for the periods covered.


28



--------------------------------------------------------------------------------





(c) The books of account and other financial records of each Owner:
(i) reflect all items of income and expense and all assets and liabilities
required to be reflected therein in accordance with United States generally
accepted accounting principles applied on a basis consistent with the past
practices of each Owner, respectively, and
(ii) have been maintained in accordance with all applicable laws and good
business and accounting practices.
(d) All books, records and accounts, financial or otherwise, of each Owner are
kept in reasonable detail and accurately and fairly reflect the transaction and
dispositions of the assets of such Owner as of the date hereof.
4.9    Indebtedness. Except as set forth on Exhibit G attached hereto, the
Owners are not liable for any Indebtedness. Except for the security rights that
will be released under the Releases, the Owners have not granted any security
rights.
4.10    Other Monetary Liabilities. The Owners are not liable for any monetary
liability of at least EUR 50,000 (not including indebtedness for borrowed money,
which is addressed in Section 4.9) which would be required by United States GAAP
to be reflected in an audited consolidated corporate balance sheet; provided
that this representation shall not apply with respect to any monetary
liabilities which (a) are set forth on Exhibit H attached hereto, (b) are trade
payables incurred in the ordinary course of business (including pursuant to the
terms of any Leases or Contracts), (c) are disclosed in the accounting books and
records and Financial Statements which have been made available to Purchaser,
(d) are the subject of any other representation or warranty contained in this
ARTICLE IV and are specifically disclosed pursuant to such representation or
warranty or are not required to be disclosed because such other representation
or warranty is limited or qualified with respect to scope, dollar amount,
knowledge or materiality, or (e) are based upon any matter (i) occurring,
arising or accruing on or after the Closing Date except to the extent Seller is
expressly obligated in respect thereof under other provisions of this Agreement,
(ii) which is Purchaser’s obligation, or for which Seller is relieved of any
obligations or responsibilities under Section 2.7, clauses (A) through (E) of
Section 6.1 or Section 10.15, (iii) in respect of which an adjustment has been
made or provided for in ARTICLE II of this Agreement, (iv) arising under any
document relating to title of each Project, or (v) except for a current
liability evidenced by an existing judgment, a pending litigation matter or a
contractual agreement to pay an agreed sum, relating to the physical or
environmental condition of each Project, including any physical or environmental
condition at such Project that violates any Requirements of Law, and including
any contingent claim pertaining to the physical or environmental condition of
the Projects.
4.11    Taxes.
(a)    (i) All Tax Returns that are required to be filed on or before the
Effective Date by or with respect to the Owners have been filed in accordance
with the Requirements of Law, (ii) all Tax Returns referred to in clause (i)
were and are true, correct, and complete in all respects, (iii) all Taxes shown
to be due on such Tax Returns, and any and all Tax otherwise due


29



--------------------------------------------------------------------------------





and payable in respect of such periods (regardless of whether shown on any Tax
Return) by or with respect to the Owners have been paid in full, (iv) all
estimated Taxes required to be paid in respect of the Owners have been paid in
full when due in accordance with the Requirements of Law.
(b)    (i) All deficiencies asserted or assessments made as a result of any
examinations by any Governmental Authority with respect to any Taxes payable by
or asserted against the Owners have been paid in full, and no issues that were
raised in writing by any Governmental Authority in connection with any such
examination are currently pending, (ii) except as set forth on Exhibit S
attached hereto, there are no pending or threatened (in writing) examinations,
audits, actions, proceedings, investigations, legal proceedings, disputes or
claims with respect to any Taxes payable by or asserted against the Owners, and
no written notices have been received from any Governmental Authority of its
intent to examine or audit any Tax Returns of or including any of the Owners,
and (iii) the Owners have not given, been requested in writing to give, or are
subject to, any waiver or extension of any statute of limitations relating to
the payment of Taxes of the Owners or for which the Owners are or are reasonably
likely to be liable.
(c)    Except as set forth on Exhibit S attached hereto, all Taxes that the
Owners are or were required by the Requirements of Law to withhold or collect
have been duly reported, withheld or collected and, to the extent required by
the Requirements of Law, have been paid to the proper Governmental Authority. No
Tax will arise on any of the Owners as a result of this Agreement, including the
Closing and the transactions contemplated hereunder.
(d)    Each Owner currently is, and at all times since its formation has been,
properly classified as a disregarded entity for U.S. federal tax purposes. Each
Owner currently qualifies, and has at all times, qualified as a corporation for
German Tax purposes but, to Seller’s Knowledge, never as a Tax resident of
Germany or as having a permanent establishment for any German Tax purposes
(including trade Tax), subject to Exhibit S. None of the Owners have had or do
have a dependent agent or employee in Germany. All necessary filings in relation
to the foregoing treatment and classification of the Owners have been made.
(e)    So far as the Sellers’ are aware, none of the Owners will be required (i)
to include any amount in Taxable income, or will be precluded from claiming any
Tax loss or deduction, for any Taxable period ending after the Closing Date as a
result of a chance in accounting method or as a result of any agreement with any
Governmental Authority with respect to any such Taxable period or (ii) include
any amount in Taxable income after the Closing Date in respect of any income
that accrued prior to the Closing Date.
(f)    Each Owner has all books and records to appropriately evidence its Tax
position in its Tax returns duly filed on or before Closing. There are no
rulings, special arrangements or agreements for Tax purposes relating to any
Owner. All historical Transfer Taxes for each Owner have been paid or relief
therefor has been duly claimed. All deductions for depreciations on assets have
been validly claimed by each Owner. Each Owner has fully complied with all
applicable VAT obligations.
4.12    Suits and Proceedings. Except as set forth on Exhibit I attached hereto,
there is not any legal action, suit, proceeding (including administrative
proceedings


30



--------------------------------------------------------------------------------





(Verwaltungsverfahren) condemnation, eminent domain or real estate tax
adjustment proceedings) or arbitration pending or threatened in writing against
any of the Owners or the Projects or Seller with respect to the Owners or the
Projects.
4.13    Membership Interests. Seller is the sole owner and sole member of each
of the Owners. None of the Owners have or are bound by any outstanding
subscriptions, options, warrants, calls, commitments or agreements of any
character calling for the purchase or issuance of the LLC Interests or any
instrument or document convertible into or exercisable or exchangeable for any
the LLC Interests. None of the LLC Interests are evidenced by a certificate.
4.14    Title to Purchased LLC Interests. As of the Closing Date, Seller is the
sole owner of and has good and valid title to the LLC Interests, free and clear
of all Liens that will exist as of the Closing Date other than this Agreement.
As of the Closing Date, Seller has the unrestricted power and authority to
transfer the LLC Interests to the Purchasers. Upon delivery of the Assignment of
LLC Interests and the payment therefor, the Purchasers shall acquire good,
valid, legal and beneficial title to the LLC Interests, free and clear of all
Liens, other than those created by the Purchasers.
4.15    Binding Effect. This Agreement has been, and the other documents to be
executed and delivered by Seller pursuant to this Agreement will as of Closing
have been, duly executed and delivered by Seller, and has and will constitute
the legal, valid and binding obligations of Seller, enforceable against Seller
in accordance with their respective terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity relating to
enforceability (regardless of whether considered in a proceeding at law or in
equity).
4.16    Contracts. Each of the Contracts currently in effect to which each Owner
is a party or is bound, is set forth on Exhibit J attached hereto (the Contracts
as to each Applicable Project, the “Applicable Contracts”). No Owner has given
or received any written notice of any default under an Applicable Contract by
the Owners or any other party or parties to an Applicable Contract, which
default remains uncured or unwaived.
4.17    Leases. There are no written Leases currently affecting each Applicable
Project other than the written Leases set forth on Exhibit L attached hereto
(collectively as to each Applicable Project, the “Applicable Leases”). No Owner
has given or, to Seller’s Knowledge, received any written notice of any default
under an Applicable Lease which default remains uncured. Each Owner is in
compliance in all material respects with all Applicable Leases and, to Seller’s
Knowledge, each Applicable Tenant is in compliance with each Applicable Lease.
Seller has furnished to the Purchasers true, correct and complete copies of the
rent rolls for each Owner as of the Closing Date.
4.18    Title; Encumbrances. Each Applicable Owner holds valid title in the
respective Applicable Project as specified on Exhibit A-3. Except as set forth
on Exhibit M, each Applicable Project is free of encumbrances registered in the
land register other than encumbrances registered in division II and division III
of the applicable German land register.


31



--------------------------------------------------------------------------------





4.19    Encroachments. To Seller’s Knowledge, there are no encroachments
affecting the Projects except as set forth on Exhibit N.
4.20    Permits. To Seller’s Knowledge, the buildings permits and/or other
public permits regarding the Projects have not been withdrawn by the applicable
Governmental Authority. Seller has not received notification by any applicable
Governmental Authority that the Projects are in non-compliance with the building
or usage permits or any fire safety rules. All building and usage permits and
licenses materially necessary for the use of the Projects have been fully
issued, it being understood that this does not include a guarantee that the
Projects and their usage actually comply with the issued permits.
4.21    Patriot Act. Neither the Seller nor any of its officers, managers nor
directors, nor any direct or, to the Seller’s Knowledge, indirect owner of ten
percent (10%) or more of the legal or beneficial interests in the Sellers, nor,
to the Seller’s Knowledge, any other legal or beneficial owner of the Seller:
(a)    is listed in the "Alphabetical Listing of Blocked Persons, Specially
Designated Nationals, Specially Designated Terrorists, Specially Designated
Global Terrorists, Foreign Terrorist Organizations, and Specially Designated
Narcotics Traffickers" (the “OFAC List”) published by OFAC, as in effect from
time to time, and as such list is located on the U.S. Department of Treasury's
website:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx;
(b)    is a person or entity who has been determined by competent authority to
be subject to the prohibitions contained in Executive Orders issued by the
United States government pertaining to the OFAC List (the “U.S. Executive
Orders”) or, to the Seller’s Knowledge, is otherwise a person, entity or
government with whom a United States person is prohibited from transacting
business of the type contemplated by this Agreement, whether such prohibition
arises under United States law, regulation and/or executive orders;
(c)    is owned or controlled by, or acts for or on behalf of, any person or
entity on the OFAC List or any other person or entity who has been determined by
competent authority to be subject to the prohibitions contained in the U.S.
Executive Orders pertaining to the OFAC List (any person referenced in this
provision, or in provisions (a)-(b) above, is hereby referred to herein as a
“Blocked Person”); or
(d)    has made any bribe or other financial inducement or provided anything
else of value to a public official or governmental employee in the past in
connection with the acquisition, financing, operation or otherwise pertaining to
a Project in violation of the Foreign Corrupt Practices Act of the United States
of America and the rules and regulations promulgated thereunder, or in violation
of any other applicable anti-corruption or anti-bribery laws, including
analogous laws of Germany.
(e)     Without limiting the rights of the Purchasers otherwise set forth
herein, if the Purchasers determine that the Seller may be a Blocked Person or
that the Seller has otherwise breached the representations set forth in this
Section 4.21, then the Purchasers


32



--------------------------------------------------------------------------------





may delay the Closing to permit the Purchasers to investigate whether any such
breach has occurred. The Seller shall cooperate reasonably with the Purchasers
in connection with any such investigation and shall provide such information and
materials as the Purchasers may reasonably request in connection therewith to
confirm the Seller’s compliance with the representations set forth in this
Section 4.21. If the Purchasers determine in good faith that the Seller is a
Blocked Person or has otherwise breached the representations set forth in this
Section 4.21, then the Purchasers shall have the right, upon notice to the
Seller and the Escrow Agent, to immediately terminate this Agreement and to take
all other actions necessary, or in the opinion of the Purchasers, appropriate to
comply with applicable laws regarding such Blocked Person. If this Agreement is
so terminated, then (i) the Polish Purchase Agreement shall also terminate, and
(ii) unless otherwise prohibited under any Requirements of Law, the Escrowed
Deposit shall be returned to the Purchasers in accordance with the terms of the
Escrow Undertaking and the Polish Deposit shall be returned to the Polish
Purchasers, and neither Party shall have any further obligations hereunder,
other than obligations that expressly survive termination hereof.
4.22    Exclusivity of Representations. The Seller’s Representations and
Warranties in this Agreement are in lieu of and are exclusive of all other
representations and warranties, including any implied warranties. Seller
disclaims any such other or implied representations or warranties (including all
statutory warranties that may arise under German law), notwithstanding the
delivery or disclosure to the Purchasers or its officers, directors, employees,
agents or representatives of any offering memorandum or other documentation or
information (including any pro forma financial information, supplemental data or
financial projections or other forward-looking statements).
4.23    Contamination. To Seller's Knowledge, the Projects are free of any
Contamination, except as set forth in Exhibit Q.
4.24    Changes in Representations and Warranties. The term “Authorized
Qualifications” shall mean any qualifications to the Seller’s Representations
and Warranties to reflect: (i) new Leases, Lease amendments, new Contracts,
and/or Contract amendments, executed by Seller or the Applicable Owners after
the Effective Date in accordance with this Agreement, (ii) any action taken by
Seller in respect of the Owners or the Project not prohibited by or otherwise in
contravention of the terms of this Agreement, (iii) a default by a Tenant under
any Lease or contractor under a Contract, or an insolvency by a Tenant or a
contractor occurring after the Effective Date, (iv) the amendment of each Owner
LLC Agreement in accordance with Section 7.1(j), and (v) any Contamination
increasing, first occurring or first becoming known by Seller with respect to
any Project after the Effective Date. Authorized Qualifications shall not
constitute a default by Seller or a failure of a condition precedent to Closing.
If, prior to the Closing, there occurs or exists a breach of a representation or
warranty of Seller that constitutes an Authorized Qualifications, then the
Purchasers shall have no remedy therefor and must proceed to the Closing with no
adjustment of the Purchase Price and Seller shall have no liability therefor. If
(x) between the Effective Date and the Closing Date, facts or events not known
to Seller prior to the Effective Date are discovered by Seller, (y) such facts
or events are not Authorized Qualifications or otherwise caused by the Seller or
any of the Owners in contravention of the terms of this Agreement, and (z) such
facts or events would result in a failure of the condition set forth in Section
3.5(a)(ii) above, such failure


33



--------------------------------------------------------------------------------





shall not constitute a breach of this Agreement, and following Seller’s written
notice to the Purchasers (which Seller shall be obligated to deliver to the
Purchasers promptly after Seller obtains Knowledge of same), the Purchasers’
sole remedies in such event shall be to either: (i) waive the condition and
proceed to Closing; or (ii) terminate this Agreement in accordance with Section
3.6(b) and, in such event, cause the Polish Purchasers to terminate the Polish
Purchase Agreement; provided, however, if the Purchasers do not exercise their
right to terminate this Agreement on or before the later of (A) the scheduled
Closing Date or (B) the date that is three (3) Business Days after the
Purchasers receive written notice from Seller of such facts or events (and
Closing shall be automatically extended to permit the running of such period),
then the Purchasers shall be deemed to have elected to waive the condition and
proceed to Closing under this Agreement and to closing under the Polish Purchase
Agreement (subject to the satisfaction of the conditions precedent thereunder).
If the Purchasers terminate this Agreement pursuant to this ARTICLE IV, then the
Escrowed Deposit shall be returned to the Purchasers and the Parties shall have
no further obligations or liabilities hereunder.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
The Purchasers hereby represents and warrants to Seller as follows:
5.1    Power and Authority. The Purchasers have the power and authority to
execute, deliver and perform its obligations under this Agreement.
5.2    Authorization. The execution, delivery and performance by the Purchasers
of this Agreement and the documents to be executed and delivered by the
Purchasers pursuant hereto and the transactions contemplated hereby and thereby
have been duly authorized by all necessary action of the Purchasers.
5.3    Non‑Contravention. The execution and delivery by the Purchasers of this
Agreement and the other documents to be executed and delivered by Purchaser
pursuant hereto, and the performance by the Purchasers of this Agreement and the
other documents to be executed and delivered by the Purchasers pursuant hereto
in accordance with their terms, will not violate or result in any breach of, or
constitute a default under, (a) the organizational documents of the Purchasers,
(b) any Orders of any Governmental Authority against, or binding upon, the
Purchasers or any Requirement of Law applicable to the Purchasers, or (c) any
agreement, indenture, mortgage, deed of trust, bank loan, credit agreement or
other instrument to which either Purchaser is a party or by which the Purchasers
are bound.
5.4    Governmental Authorization; Third Party Consents. No approval, consent,
compliance, exemption, authorization or other action by, or notice to, or filing
with, any Governmental Authority or any other Person, and no lapse of a waiting
period under any Requirement of Law, is necessary or required in connection with
the execution, delivery or performance (including the purchase of the LLC
Interests) by, or enforcement against, the Purchasers of this Agreement or the
transactions contemplated hereby.


34



--------------------------------------------------------------------------------





5.5    Binding Effect. Each of this Agreement and the other documents to be
executed and delivered by the Purchasers pursuant hereto has been duly executed
and delivered by Purchaser and constitutes the legal, valid and binding
obligations of the Purchasers, enforceable against the Purchasers in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity relating to enforceability
(regardless of whether considered in a proceeding at law or in equity).
5.6    Patriot Act. Neither the Purchasers nor any of its officers, managers nor
directors, nor any direct or, to the Purchasers’ knowledge, indirect owner of
ten percent (10%) or more of the legal or beneficial interests in the
Purchasers, nor, to the Purchasers’ knowledge, any other legal or beneficial
owner of the Purchasers:
(a)    is listed in the OFAC List published by OFAC, as in effect from time to
time, and as such list is located on the U.S. Department of Treasury's website:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx;
(b)    is a person or entity who has been determined by competent authority to
be subject to the prohibitions contained in the U.S Executive Orders or, to the
Purchasers’ knowledge, is otherwise a person, entity or government with whom a
United States person is prohibited from transacting business of the type
contemplated by this Agreement, whether such prohibition arises under United
States law, regulation and/or executive orders;
(c)    is owned or controlled by, or acts for or on behalf of, any Blocked
Person; or
(d)    has made any bribe or other financial inducement or provided anything
else of value to a public official or governmental employee in the past in
connection with the acquisition, financing, operation or otherwise pertaining to
a Project in violation of the Foreign Corrupt Practices Act of the United States
of America and the rules and regulations promulgated thereunder, or in violation
of any other applicable anti-corruption or anti-bribery laws, including
analogous laws of Germany.
Without limiting the rights of Seller otherwise set forth herein, if Seller
determines that either Purchaser may be a Blocked Person or that the Purchasers
have otherwise breached the representations set forth in this Section 5.6, then
Seller may delay the Closing to permit Seller to investigate whether any such
breach has occurred. The Purchasers shall cooperate reasonably with Seller in
connection with any such investigation and shall provide such information and
materials as Seller may reasonably request in connection therewith to confirm
the Purchasers’ compliance with the representations set forth in this Section
5.6. If Seller determines in good faith that either Purchaser is a Blocked
Person or has otherwise breached the representations set forth in this Section
5.6, then Seller shall have the right, upon notice to the Purchasers and the
Escrow Agent, to immediately terminate this Agreement and to take all other
actions necessary, or in the opinion of Seller, appropriate to comply with
applicable laws regarding such Blocked Person. If this Agreement is so
terminated, then (i) the Polish Purchase Agreement shall also terminate, and
(ii) unless otherwise


35



--------------------------------------------------------------------------------





prohibited under any Requirements of Law, the Escrowed Deposit shall be returned
to the Purchasers in accordance with the terms of the Escrow Undertaking and the
Polish Deposit shall be returned to the Polish Purchasers, and neither Party
shall have any further obligations hereunder, other than obligations that
expressly survive termination hereof; provided, however, the Escrowed Deposit
shall be paid to the Seller in accordance with the terms of the Escrow
Undertaking if the representations and warranties in this Section 5.6 were
breached when made.
ARTICLE VI    

CONDITION OF THE PROPERTY; TITLE
6.1    “As Is”. The Purchasers acknowledge (i) that prior to the date hereof,
the Purchasers and their agents, attorneys, advisors and consultants have been
given a reasonable opportunity to inspect and investigate the Projects and to
perform due diligence with respect to the Owners and their respective assets
(including the Projects), business, liabilities and obligations (all of the
foregoing, collectively, the “Owner Matters”), and all matters relating to all
of the foregoing, including all of the physical, environmental and operational
aspects of the Projects, either independently or through agents and experts of
Purchaser’s choosing and (ii) that the Purchasers will acquire the LLC Interests
based upon the Purchasers’ own investigation and inspection and not on any
representations or warranties made by any person except as set forth in this
Agreement. SELLER AND THE PURCHASERS AGREE THAT, EXCEPT AS EXPRESSLY PROVIDED
FOR IN THIS AGREEMENT, THE LLC INTERESTS SHALL BE SOLD, AND THE PURCHASERS SHALL
ACCEPT THE LLC INTERESTS, ON THE CLOSING DATE WITH ALL OWNER MATTERS TO BE ON AN
“AS IS, WHERE IS” BASIS, WITH ALL FAULTS AND WITH NO RIGHT OF SET‑OFF OR
REDUCTION IN THE PURCHASE PRICE, AND THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT OR IN THE DOCUMENTS EXECUTED AND DELIVERED BY SELLER AT CLOSING, SUCH
SALE SHALL BE WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND, WHETHER EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, INCLUDING WARRANTY OF INCOME POTENTIAL,
OPERATING EXPENSES, USES, AVAILABILITY OF DEVELOPMENT RIGHTS, ZONING,
MERCHANTABILITY, PHYSICAL CONDITION THEREOF OR FITNESS FOR A PARTICULAR PURPOSE
OR ANY REPRESENTATION OR WARRANTY WITH RESPECT TO ANY RENT ROLL AND SELLER DOES
HEREBY DISCLAIM AND RENOUNCE ANY SUCH REPRESENTATION OR WARRANTY, EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT. THE PURCHASERS SPECIFICALLY ACKNOWLEDGE
THAT, EXCEPT AS PROVIDED FOR IN THIS AGREEMENT OR IN THE DOCUMENTS EXECUTED AND
DELIVERED BY SELLER AT CLOSING, THE PURCHASERS ARE NOT RELYING AND SHALL NOT
RELY ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, WHETHER
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, FROM SELLER OR ANY OTHER PERSON AS TO
THE OWNER MATTERS (AND HEREBY RELEASES SELLER FROM ALL LIABILITY WITH RESPECT TO
THE OWNER MATTERS, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN THE
DOCUMENTS EXECUTED AND DELIVERED BY SELLER AT CLOSING), INCLUDING: (A) THE
CONDITION OR SAFETY OF THE PROJECTS, INCLUDING PLUMBING, SEWER, HEATING AND
ELECTRICAL SYSTEMS, ROOFING, AIR CONDITIONING,


36



--------------------------------------------------------------------------------





FOUNDATIONS, SOILS AND GEOLOGY (INCLUDING THE PRESENCE OF CONTAMINATION AND
OTHER HAZARDOUS SUBSTANCES OR THE COMPLIANCE OF THE PROJECTS WITH APPLICABLE
REQUIREMENTS OF LAW), LOT SIZE, OR SUITABILITY OF THE PROJECTS FOR A PARTICULAR
PURPOSE; (B) WHETHER THE APPLIANCES, IF ANY, PLUMBING OR UTILITIES AND ANY
ASSOCIATED METERS ARE IN WORKING ORDER; (C) THE LIVABILITY OR SUITABILITY FOR
OCCUPANCY OF ANY STRUCTURE AND THE QUALITY OF ITS CONSTRUCTION; (D) THE FITNESS
OF ANY PERSONAL PROPERTY; OR (E) THE PHYSICAL CONDITION OF THE PROJECTS,
INCLUDING WHETHER THE IMPROVEMENTS INCLUDED IN THE PROJECTS ARE STRUCTURALLY
SOUND, IN GOOD CONDITION, OR IN COMPLIANCE WITH APPLICABLE REQUIREMENTS OF LAW.
THE PURCHASERS FURTHER ACKNOWLEDGE AND AGREE THAT, EXCEPT AS EXPRESSLY PROVIDED
IN THIS AGREEMENT AND IN THE CLOSING DOCUMENTS, SELLER SHALL NOT BE UNDER ANY
DUTY TO MAKE ANY AFFIRMATIVE DISCLOSURE REGARDING ANY MATTER WHICH MAY BE KNOWN
TO IT, ITS OFFICERS, DIRECTORS, PRINCIPALS, CONTRACTORS, AGENTS OR EMPLOYEES,
AND THAT THE PURCHASERS ARE RELYING SOLELY UPON THEIR OWN INSPECTION OF THE
PROJECTS AND ITS OTHER DUE DILIGENCE AND NOT UPON ANY REPRESENTATIONS MADE TO IT
BY ANY PERSON WHOMSOEVER. ANY REPORTS, REPAIRS OR WORK REQUIRED BY THE
PURCHASERS ARE TO BE THE SOLE RESPONSIBILITY OF THE PURCHASERS AND THE
PURCHASERS AGREE THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, THERE IS
NO OBLIGATION ON THE PART OF SELLER TO MAKE OR CAUSE TO BE MADE ANY CHANGES,
ALTERATIONS, OR REPAIRS TO THE PROJECTS. THE PURCHASERS AGREE AND ACKNOWLEDGE
THAT THE PURCHASERS’ OBLIGATIONS HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT
WITH THE PURCHASERS HAVING NO RIGHT TO DELAY THE CLOSING OR TERMINATE THIS
AGREEMENT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, REGARDLESS OF ANY
FACTS OR INFORMATION LEARNED BY THE PURCHASERS BEFORE OR AFTER THE DATE HEREOF.
The provisions of this Section 6.1 shall survive the Closing without limitation.
6.2    Title; Financings. Without limiting the generality of Section 6.1, the
Purchasers acknowledge that, prior to the date hereof, the Purchasers have been
given a reasonable opportunity to investigate the status of title to each
Project and that, at Closing, each of the Projects will be encumbered by all
encumbrances registered in division II of the applicable German land registers,
any other encumbrances disclosed to the Purchasers or its Affiliates prior to
the Effective Date, the Leases, the Contracts, and all other encumbrances
disclosed to the Purchasers on or prior to the Effective Date. Notwithstanding
the foregoing, at or prior to Closing, the Purchasers shall pay the Bank Payoff
Amount as directed by the Bank Payoff Statements and the Seller shall repay in
full any shareholder, member or similar loans from Seller or its Affiliates to
the Owners (“Intercompany Debt”). The provisions of this Section 6.2 shall
survive Closing.
6.3    Contamination. Upon Closing, the Purchasers will assume the risk that
adverse matters, including adverse physical and environmental conditions, may
not have been revealed by the Purchasers’ inspections and investigations. The
Purchasers further hereby assume the risk of changes in applicable Requirements
of Law relating to past, present and future


37



--------------------------------------------------------------------------------





environmental conditions on, or resulting from the ownership or operation of,
the Property. Without limiting the foregoing or the provisions of Section 6.1,
the Purchasers acknowledge that the Owners do not own their respective Projects
free of Contamination, and Seller shall not have any liability to Purchasers or
any other party in respect of any such Contamination that may exist with respect
to or otherwise affect the Projects, Purchaser hereby assuming all such
liability. Purchasers shall indemnify Seller against any and all Losses arising
out of claims by third parties in respect of any such Contamination. Without
limiting the foregoing, the Purchasers expressly waive all claims directly
against Seller with respect to the environmental condition of, or the presence
of Contamination on or affecting, the Projects, including any claims arising
under § 24 (2) BBodSchG and § 9 (2) Environmental Damages Act
(Umweltschadensgesetz - USchadG). The provisions of this Section 6.3 are subject
in their entirety to Section 4.23 and shall survive the Closing without
limitation.
ARTICLE VII    

COVENANTS OF THE PARTIES
7.1    Seller Interim Operating Covenants. From and after the Effective Date and
through Closing, Seller shall, or shall cause each Applicable Owner to:
(a)    Information. Provide such information regarding the business and the
affairs of such Applicable Owner and of the Applicable Project, each as the
Purchasers may reasonably require;
(b)    Operations. Continue to operate, manage and maintain the Applicable
Project in the normal and ordinary course of each Owner’s business and
substantially in accordance with such Owner’s past and present practice and in
substantially its present state and physical condition, subject to ordinary wear
and tear and ARTICLE VIII of this Agreement. In particular, Seller shall not,
and shall procure that each Applicable Owner shall not, without the prior
consent of the Purchasers, to be given in the Purchasers’ sole discretion
(except as otherwise provided below):
(i)
voluntarily increase existing or incur new liabilities (including contingent
liabilities), except in the ordinary course of the Applicable Owner’s business
and consistent with the Applicable Owner’s prior practice;

(ii)
create, purchase or transfer any encumbrance on any Applicable Owner’s material
assets, the Leases or the Projects, except for those created by operation of law
or those transferred as provided in this Agreement;

(iii)
in respect of any Project, (i) to the extent Owner has the right to consent
under the Applicable Lease, grant consent to any assignment, sublease or waiver
under such Lease (it being understood that, in such event, Purchasers shall, in
granting



38



--------------------------------------------------------------------------------





or withholding consent, comply with the standard for granting or withholding
consent, if any, set forth in such Lease) except in the ordinary course of
business consistent with past practice or (ii) deliver any notice of default or
other material notice under a Lease, other than default notices in relation to
unpaid rent as part of ordinary course arrears management (provided such default
notice shall not terminate or threaten termination of such Lease);
(iv)
in relation to each Applicable Owner, transfer, grant an option over or
otherwise dispose of or purchase, take an option over or otherwise acquire any
material asset, undertaking or business;

(v)
make any change to the capital structure or governing documents of any
Applicable Owner;

(vi)
agree to any waiver, release or cancellation of any material claims or debt to
the detriment of the Applicable Owner;

(vii)
discontinue or otherwise change its practices to collect its receivables and to
pay its accounts payable;

(viii)
settle any insurance claim or amend or vary any insurance policy, in each case,
in relation to any of the Applicable Projects or any Applicable Owner, except
for a renewal of the existing insurance policies in relation to the Projects or
any Applicable Owner on materially the same terms in case the Closing Date is
postponed beyond the date of termination of such insurance policy;

(ix)
file any Tax return with respect to any Owner or close or concede to any Tax
audit with respect to any Owner in a manner materially inconsistent with such
Owner’s past Tax practice; or

(x)
enter into any agreement or commitment to do any of the above.

(c)    Maintain Insurance. Maintain fire and extended coverage insurance on the
Applicable Project which is at least equivalent in all material respects to the
insurance policies covering the Applicable Project as of the Effective Date.
(d)    Personal Property. Not transfer or remove any personal property of the
Applicable Owner from the Applicable Project except for the purpose of repair or
replacement thereof with property of substantially similar quality of the item
of personal property being replaced.


39



--------------------------------------------------------------------------------





(e)    Leases. Not enter into any new lease or any amendments, expansions or
renewals of Applicable Leases, or terminate any Applicable Lease, in each case
without the prior written approval of the material terms thereof by the
Purchasers, which approval will not be unreasonably withheld, delayed or
conditioned. Purchaser and Seller acknowledge that Owner E is currently
negotiating a new Lease of a portion of the Owner E Project commonly referred to
as “Hall 7” (such new lease, the “Hall 7 Lease”) Seller shall keep the
Purchasers reasonably informed of the status of negotiations of the Hall 7
Lease. In no event shall Seller enter into the Hall 7 Lease without the prior
written approval of its final terms in all respects by the Purchasers, which
approval will not be unreasonably withheld, delayed or conditioned.
Notwithstanding the foregoing, nothing herein shall be deemed to require the
Purchasers’ consent to any expansion or renewal which the Applicable Owner, as
landlord, is required to honor pursuant to any Applicable Lease; provided,
however, if any material terms of any such expansion or renewal requires an
agreement by the Applicable Owner, then the Applicable Owner shall not enter
into any such agreement without the prior written consent of the material terms
thereof by the Purchasers, which consent will not be unreasonably withheld,
delayed or conditioned. Promptly following the date on which the Applicable
Owner enters into any such new Lease (or any amendments, expansions or renewals
of any Applicable Lease), or terminates any Applicable Lease, Seller shall
provide to the Purchasers copies of all documentation in connection therewith.
(f)    Contracts. Not enter into, or renew the term of, any Contract, unless
such Contract is terminable on thirty (30) days (or less) prior notice without
penalty or unless the Purchasers consents thereto in writing, which consent will
not be unreasonably withheld, delayed or conditioned. Promptly following the
date on which Seller enters into, or renews the term of, any such Contract,
Seller shall provide to the Purchasers copies of all documentation in connection
therewith.
(g)    Notices. To the extent received by Seller or the Applicable Owner,
promptly deliver to the Purchasers copies of written default notices, notices of
lawsuits and notices of violations affecting the Applicable Project or any part
thereof.
(h)    Encumbrances. Without the Purchasers’ prior written approval in its sole
discretion, not voluntarily subject the Applicable Project or any other material
assets of the Applicable Owner to any additional liens, encumbrances, covenants,
easements or any other items or matters affecting title to or other interests in
the Applicable Project or such material assets, unless released prior to
Closing.
(i)    Cash. Prior to the Closing, the Seller shall, or shall the Cause the
Owners to, ensure, in accordance with this Agreement, that the Cash of each
Owner, excluding Tenant Deposits, does not exceed EUR 20,000.
(j)    Owner LLC Agreements. Prior to the Closing, the Seller shall amend and
restate each Owner LLC Agreement to add or remove such terms as are necessary to
provide that (i) the LLC Interests of the applicable Owner are freely
transferable by the member(s) of such Owner and (ii) such Owner’s existence
shall be perpetual, and, in each case (i) and (ii), each Owner LLC Agreement
shall be otherwise silent with respect to the applicable topics (i.e., subject
only to the default requirements of the Delaware Limited Liability Company Act).


40



--------------------------------------------------------------------------------





Whenever in this Section 7.1 Seller is required to obtain the Purchasers’
written approval with respect to any transaction described therein, the
Purchasers shall, within five (5) Business Days after receipt of Seller's
request therefor, notify Seller of its approval or disapproval of same (setting
forth the reasons for any such disapproval) and, if the Purchasers fails to
notify Seller of its approval or disapproval within said five (5)-Business-Day
period, the Purchasers shall be deemed to have approved same. This Section 7.1
shall survive the Closing through May 31, 2019.
7.2    R&W Insurance Policy and Title Policy. The Purchasers and Seller
acknowledge that Losses arising out of breaches of Seller’s Representations and
Warranties (other than as a result of fraud or willful misconduct) shall be
payable solely through representation and warranty insurance (the “R&W Insurance
Policy”) and a policy or policies of title insurance covering the Projects
(whether one or more, the “Title Policy” and collectively with the R&W Insurance
Policy, the “Insurance Policies”) to be purchased by the Purchasers on or before
the Closing Date. Purchasers shall use commercially reasonable efforts to obtain
the Insurance Policies, in each case on terms and conditions reasonably
acceptable to the Purchasers, on or prior to Closing, provided, however, the
subrogation rights of the insurers against the Seller under the Insurance
Policies shall in all events be expressly limited to the fraud and willful
misconduct of Seller. Without limiting the Purchasers’ obligations under the
preceding sentence, the Purchasers shall (i) use all commercially reasonable
efforts to satisfy on or prior to the Closing Date all conditions and
requirements applicable to the Purchasers to obtaining the Insurance Policies
and (ii) pay all policy premiums and other fees and expenses associated with
obtaining the Insurance Policies required to be paid at or prior to the Closing.
The Purchasers shall bear the cost of the Insurance Policies; provided, that, at
Closing, the Purchasers will receive a credit against the Purchase Price (by way
of the inclusion of a liability in the Estimated NAV Statement and in the Final
NAV Statement) in an amount equal to the sum of EUR 310,000 (“Seller’s Premium
Contribution”); provided, that if the actual premiums paid by the Purchasers for
the Insurance Policies are less than the Seller’s Premium Contribution, the
Parties shall cause their respective Affiliates to cause an amount equal to such
difference to be credited against the purchase price under the Polish Purchase
Agreement, up to the amount of the premiums for the analogous insurance policies
purchased thereunder (any excess to be paid by the purchasers thereunder);
provided, further, that, in the event that Purchasers obtain the Trade Tax
Insurance Policy, Seller’s Premium Contribution shall be increased for all
purposes under this Agreement by the amount Seller is obligated to reimburse to
Purchasers for the costs of the Trade Tax Insurance Policy, as calculated in
accordance with Section 7.3(d). For the avoidance of doubt, in no event shall
the Purchasers’ obligation to close the sale/purchase transaction hereunder be
conditioned on Purchaser obtaining or maintaining the Insurance Policies.
7.3    Tax Covenants.
(a)    Tax Returns and VAT Documentation.
(i)    Seller shall prepare and file all Tax Returns for the Owners required to
be filed by or on behalf of the Owners for all Taxable periods prior to the
Closing Date, including for all calendar years completed prior to the Closing
Date and for each Tax period in the calendar year 2018 with respect to which a
Tax Return is due prior to the Closing Date (e.g., monthly VAT Tax Returns). For
the


41



--------------------------------------------------------------------------------





avoidance of doubt, Seller shall also file prior to Closing all Tax Returns for
calendar years prior to and including 2016 that have not previously been filed.
Further, Seller shall either file all Tax Returns for the calendar year 2017
prior to Closing or provide drafts of all such Tax Returns to the Purchasers by
no later than November 30, 2018, such that Purchasers are able to timely file
such Tax Returns.
(ii)    Purchasers shall prepare all remaining Tax Returns for the year 2018
that have not been prepared by Seller in accordance with Seller’s obligations
under Section 7.3(a)(i).
(iii)    The Seller and the Purchasers shall fully cooperate in preparing and
filing all Tax Returns required to be filed by or on behalf of the Owners for
the period until and including the Closing Date. All Tax Returns for periods up
to and including the Closing Date shall be prepared in a manner consistent with
those prepared for previous Tax assessment periods. Purchasers’ obligations
under this Section 7.3(a) shall include commercially reasonable access to all
necessary information and documents required for the preparation of the
aforementioned Tax Returns. The Seller shall fully cooperate with the Purchasers
to provide without undue delay any information needed for the preparation of the
Tax Returns upon the Purchasers` reasonable request. On request of the
Purchasers, the Seller shall in particular procure (stehen dafür ein) for the
Purchasers any document or information that the Purchasers reasonably believe
would be useful in connection with a relevant Tax Return, provided that such
document or information is in the Seller’s possession or can be reasonably
obtained by the Seller.
(iv)    The Seller shall provide to the Purchasers full documentation regarding
input VAT pursuant to Sect 15a VATA as prescribed in Sect 15a.12 of the VAT
Application Decree (Umsatzsteueranwendungserlass) within six (6) weeks after the
Closing Date.
(b)    Tax Audits; Cooperation.
(i)    The Purchasers shall promptly notify the Seller in writing of any
announcement, notice or commencement of any Relevant Tax Proceeding in relation
to any Pre-Closing Date Period, including such factual information describing
the object of the Relevant Tax Proceeding to a reasonable level of detail and
copies of any assessment, notice or other document received from any Tax
authority related to the applicable Tax.
(ii)    The Seller shall fully cooperate with the Purchasers to provide without
undue delay any information to be furnished to a Tax auditor or the Tax
authorities in connection with any Relevant Tax Proceedings upon the Purchasers`
reasonable request.
(iii)    On request of the Purchasers, the Seller shall in particular procure
(stehen dafür ein) for the Purchasers any document or information that the


42



--------------------------------------------------------------------------------





Purchasers reasonably believe would be useful in connection with a Relevant Tax
Proceeding, provided that such document or information is the Seller’s
possession or can be reasonably obtained by the Seller.
(c)    Purchasers covenant to Seller that, except as required by any
Governmental Authority or mandatory Requirements of Law, and after having given
Seller the opportunity to intervene, neither Purchasers nor any of their
subsidiaries (including, after Closing, the Owners) will (i) implement any
restructurings with retroactive effect prior to and including the Closing Date
or (ii) take any action on or after Closing that could give rise to any Tax
liability of Seller or Seller’s affiliates.
(d)    From the Effective Date until the Closing, the Parties shall cooperate to
obtain an insurance policy for the benefit of Purchasers covering the Trade Tax
Risk (the “Trade Tax Insurance Policy”). Seller will reimburse Purchasers for
all costs for the Trade Tax Insurance Policy up to an amount of EUR 50,000. This
Section 7.3(d) shall survive the Closing through May 31, 2019.
(e)    Except as explicitly provided elsewhere in this Section 7.3, this Section
7.3 shall survive, with respect to each respective Claim with respect to a
particular Owner hereunder, the Closing until such claim has become time-barred
(verjähren) on the date that is six (6) months after the date on which the last
applicable Tax assessment with respect to such Owner has become final and
non-amendable (Eintritt der Festsetzungsverjährung einschl. Ablaufhemmungen).
ARTICLE VIII    

MATERIAL ADVERSE CHANGE
8.1    Material Adverse Change.
(a)    MAC. If, prior to the Closing Date, any of the Projects is destroyed or
damaged by fire or other casualty, Seller will promptly give the Purchasers
notice thereof. If all or a Significant Portion of any Project is so destroyed
or damaged, and any of (i) the cost to repair or restore such destruction or
damage is not fully recoverable from applicable insurance (subject to any
deductible under any such applicable insurance policy), (ii) the cost to repair
or restore such destruction or damage exceeds 40% of such Project’s Allocated
Asset Value, or (iii) such destruction or damage was caused by the intentional
misconduct or gross negligence of the Applicable Owner or any agent, director,
or employee of the Applicable Owner or any Manager (each circumstance described
in clause (i), (ii) or (iii), a “MAC”), the Purchasers will have the option to
terminate this Agreement as to such Project and its Applicable Owner upon notice
to Seller given not later than fifteen (15) days after receipt of Seller’s
notice. In the event of the termination of this Agreement as to a Project and
its Applicable Owner pursuant to this Section 8.1(a), the Purchase Price shall
be reduced by the Allocated Asset Value of such Project.
(b)    Termination of this Agreement as to a Project and its Applicable Owner
shall not terminate this Agreement as to the remainder of the Projects not so
terminated


43



--------------------------------------------------------------------------------





pursuant to Section 8.1(a). Notwithstanding the foregoing or anything to the
contrary in this Agreement or the Polish Purchase Agreement, if the Portfolio
Purchase Price is reduced as a result of the termination of this Agreement as to
one or more Projects and their Applicable Owners pursuant to Section 8.1(a)
and/or the termination of the Polish Purchase Agreement as to one or more Polish
Projects, and such aggregate reduction in the Portfolio Purchase Price equals or
exceeds 20% of the Portfolio Purchase Price, each Party will have the option, by
written notice delivered to the other Party within five (5) Business Days of the
most recent termination to occur pursuant to Section 8.1(a) or pursuant to the
Polish Purchase Agreement, to terminate this Agreement in its entirety, in which
case the Party so terminating this Agreement shall also cause the Polish
Purchase Agreement (to the extent closing thereunder has not occurred) to be
terminated and the Purchasers and their Affiliates shall be entitled to receive
a refund of the Escrowed Deposit and the Polish Deposit, and no Party shall have
any further obligations hereunder, other than obligations that expressly survive
termination hereof. If the Purchasers do not timely elect to terminate this
Agreement as to a Project that has suffered a MAC, then Seller will not be
obligated to repair such damage or destruction, but (a) at Closing, Seller
shall, or shall cause the Applicable Owner to, assign and turn over to the
Purchasers all of the insurance proceeds net of reasonable collection costs (or,
if such have not been awarded, all of their respective right, title and interest
therein) payable with respect to such fire or other casualty (excluding any
proceeds of insurance that are payable on account of any business interruption,
rental insurance or similar coverage intended to compensate the Applicable Owner
for loss of rental or other income from such Project attributable to periods
prior to the Closing), and (b) Seller shall convey the LLC Interests in the
Applicable Owner to the Purchasers at Closing, and the Parties will proceed to
Closing pursuant to the terms hereof without abatement of the Purchase Price,
except that the Purchasers will receive a credit against cash due at Closing for
the amount of the deductible on such insurance policy less any amounts expended
by the Seller or the Applicable Owner to collect any such insurance proceeds or
to make such repairs or to remedy any unsafe conditions at such Project, other
than repairs which are the responsibility of Tenants under Leases.
(c)    Casualty of Less Than a Significant Portion. If less than a Significant
Portion of a Project is damaged as aforesaid, or if all or a Significant Portion
of any Project is so destroyed or damaged but such damage does not constitute a
MAC, then the Purchasers shall not have the right to terminate this Agreement as
to such Project and Seller will not be obligated to repair such damage or
destruction, but (a) the Applicable Owner will assign and turn over to the
Purchasers all of the insurance proceeds net of reasonable collection costs (or,
if such have not been awarded, all of its right, title and interest therein)
payable with respect to such fire or other casualty (excluding any proceeds of
insurance that are payable on account of any business interruption, rental
insurance or similar coverage intended to compensate the Applicable Owner for
loss of rental or other income from such Project attributable to periods prior
to the Closing), and (b) the Parties will proceed to Closing pursuant to the
terms hereof without abatement of the Purchase Price, except that the Purchasers
will receive a credit against cash due at Closing for the amount of the
deductible on such insurance policy less any amounts expended by the Applicable
Owner to collect any such insurance proceeds or to make such repairs or to
remedy any unsafe conditions at such Project, other than repairs which are the
responsibility of Tenants under Leases.


44



--------------------------------------------------------------------------------





ARTICLE IX    

INDEMNITY; LIMITATIONS ON INDEMNITY
9.1    Survival. The representations and warranties of Seller contained in
ARTICLE IV shall survive the Closing as set forth in Section 9.5, and the
representations and warranties of Purchasers contained in ARTICLE V shall
survive the Closing as set forth in Section 9.3. The other covenants and
agreements of the Purchasers and Seller contained in this Agreement shall not
survive beyond the Closing, except for (i) indemnification obligations pursuant
to Section 9.2(c), which shall survive until all claims thereunder have become
time-barred (verjähren) on the date that is six (6) months after the date on
which the last applicable Tax assessment has become final and non-amendable
(Eintritt der Festsetzungsverjährung einschl. Ablaufhemmungen), and (ii) those
covenants and agreements that expressly survive by their terms, in which case
such covenants and agreements shall survive the Closing for a period of six (6)
months unless a particular covenant or agreement contains a specific survival
period.
9.1    Obligation of Seller to Indemnify. Subject to Sections 9.1, 9.4, 9.5, and
9.6 and this Section 9.2, Seller shall indemnify, defend and hold harmless the
Purchasers from and against any and all claims, causes of action, judgments,
liabilities, losses, damages, costs and expenses, whether from third party
claims or otherwise, including reasonable attorneys’ fees, court costs and other
out‑of‑pocket expenses including fees and expenses incurred in enforcing this
indemnity in litigation (collectively, “Losses”) that arise out of, or result
from:
(a)    any liabilities of the Owners that arose or accrued prior to the Closing
Date under any contract or agreement to which any of the Owners is (or was) a
party, and by which it is (or was) bound but which expired or was terminated
prior to the Closing Date;
(b)    third party claims for personal injury or property damage, if such injury
or damage occurred wholly prior to the Closing Date except to the extent any
Owner receives insurance proceeds covering any such third party claim;
(c)    any liabilities arising out of Taxes (excluding Transfer Taxes arising
purely as a result of this Agreement) of the Owners or the Projects, to the
extent payable by an Owner, that are attributable to any Taxable period or
portion thereof ending prior to the Closing Date, including interest on Taxes
for any Pre-Closing Date Period imposed on the Owners by any Tax authority (it
being understood that indemnifiable interest is calculated until and including
the Closing Date). For purposes of this clause (c), the amount of Taxes
attributable to any portion of a Taxable period shall be determined as if the
Closing Date was the end of a Tax accounting period (provided, that thresholds
and allowances that are only granted for a full financial year shall be
recognized on pro rata basis for the purposes of this determination); and
(d)    any breach or inaccuracy of Seller’s Representations and Warranties or
Seller’s obligations pursuant to Section 7.1 or Section 7.3.
Notwithstanding anything to the contrary contained in this Agreement, the
Parties acknowledge and agree that if the Purchasers have knowledge of a breach
or an inaccuracy of any Seller’s


45



--------------------------------------------------------------------------------





Representations and Warranties, and the Purchasers proceed with Closing, the
Purchasers shall be deemed to have waived and released any claim for
indemnification with respect thereto, except for any Tax claims under Section
4.11, Section 7.3 or Section 9.2(c). As used herein, “the Purchasers have
knowledge” shall mean the actual knowledge of the Purchasers’ Representative
(and not constructive or imputed knowledge), after due inquiry, and will not be
construed to refer to the knowledge of any other officer, director, agent,
employee or representative of the Purchasers, or any affiliate of the
Purchasers, or to impose upon Purchasers’ Representative any duty other than as
set forth herein to investigate the matter to which such actual knowledge or the
absence thereof pertains, or to impose upon Purchasers’ Representative any
individual personal liability. As used herein, “Purchasers’ Representative”
shall mean Peter Krause.
9.2    Obligation of Purchaser to Indemnify. Subject to Sections 9.1, 9.4, 9.5,
and 9.6 and this Section 9.3, Purchaser shall indemnify, defend and hold
harmless Seller from and against all Losses that arise out of or result from,
(i) the inaccuracy of any representation or warranty made by Purchaser pursuant
to ARTICLE V to the extent not waived in writing by Seller and (ii) any Transfer
Taxes. Notwithstanding any other provision of this Agreement: (i) the
Purchasers’ total liability, including any liability for costs, fees, expenses
(including legal expenses) and interest, (A) in respect of all claims for
indemnification for the inaccuracy of any representation or warranty made by
Purchaser pursuant to ARTICLE V is limited to 10% of the Allocated Asset Value,
and (B) in respect of all claims for indemnification in relation to any Transfer
Taxes is limited to the total amount of such Transfer Taxes less any portion of
the Transfer Taxes paid by the Purchasers; and (ii) the Purchasers shall have no
liability for any claim for indemnification unless the Seller gives written
notice to the Purchasers of any matter or event that may give rise to such claim
as soon as commercially practicable after the Seller becomes aware of such
matter or event, with reasonable detail of such matter or event then known to
the Seller, on or before the date being twelve (12) months from the Closing Date
(the “Purchasers’ R&W Survival Period”).
9.3    Indemnification Procedure.
(a)    Any indemnified Party seeking indemnification under this Agreement (each,
an “Indemnified Party”) shall, within the relevant limitation period provided in
Section 9.1, promptly upon discovering or identifying the underlying reasons
giving rise to a claim for indemnification give the indemnifying Party or
Parties (collectively, the “Indemnifying Party”) written notice (a “Claim
Notice”) describing in reasonable detail the facts giving rise to any claims for
indemnification hereunder and shall include in the Claim Notice the amount or
method of computation of the amount of such claim and a reference to the
provision of this Agreement or any agreement, certificate or instrument
delivered pursuant to this Agreement upon which such claim is based; provided,
that a Claim Notice in respect of any action at law or in equity by or against a
third party as to which indemnification will be sought shall be given promptly
after the action or suit is commenced and the Indemnified Party shall not make
any admissions, enter into any settlement agreements or otherwise make any
compromise with such third party prior to the expiration of the thirty (30) day
period set forth in Section 9.4(b) below or thereafter in the event the
Indemnifying Party has given notice of its election to take over the defense in
accordance with Section 9.4(b) below and for so long as such Party diligently
pursues such defense (it being agreed


46



--------------------------------------------------------------------------------





that, in the event the Indemnifying Party does not make such election or ceases
to diligently pursue such defense, the provisions of Section 9.4(c)) shall
apply).
(b)    The Indemnifying Party shall have the right, at its own cost, to
participate jointly in the defense of any claim or demand in connection with
which the Indemnified Party has claimed indemnification hereunder, and, if the
Indemnifying Party acknowledges in writing its obligation to indemnify the
Indemnified Party hereunder against any Losses that may result from such claim
or demand, may elect to take over the defense of such claim or demand through
counsel of its own choosing by so notifying the Indemnified Party within thirty
(30) days of receipt of the Indemnified Party’s notice of such claim or demand.
If the Indemnifying Party makes such an election:
(i)    it shall keep the Indemnified Party reasonably informed as to the status
of such matter and shall promptly send copies of all pleadings to the
Indemnified Party;
(ii)    with respect to any issue involved in such claim or demand, it shall
have the sole right to settle or otherwise dispose of such claim or demand on
such terms as it, in its sole discretion, shall deem appropriate; provided,
however, that the consent, which consent shall be in its sole discretion, of the
Indemnified Party to the settlement or disposition of any claim or demand shall
be required if such settlement or disposition shall result in any liability
(which is not paid at the time of settlement by the Indemnifying Party) to, or
equitable relief against, the Indemnified Party; and
(iii)    the Indemnified Party shall have the right to participate jointly in
the defense of such claim or demand, but shall do so at its own cost not subject
to reimbursement under Section 9.2 or Section 9.3.
(c)    If the Indemnifying Party does not elect to take over the defense of a
claim or demand, the Indemnified Party shall have the right to contest,
compromise or settle such claim or demand in the exercise of its reasonable
judgment; provided, however, that the consent of the Indemnifying Party to any
compromise or settlement of such claim or demand shall be required, which
consent shall not be unreasonably withheld or delayed. The costs of defense and
any settlement reached shall be borne by the Indemnifying Party in accordance
with the foregoing.
(d)    The Parties agree that any payment by Seller to Purchasers under this
Article 9 shall be construed and deemed (i) between Seller and Purchasers as a
reduction of the Purchase Price, and (ii), if payment is made directly to the
relevant Owner, between Purchasers and the relevant Owner as a contribution
(Einlage) by Purchasers into the relevant Owner. Payments under this Article 9
by Purchasers to Seller shall be construed and deemed accordingly and to the
contrary.
(e)    With respect to claims for indemnification arising from the breach or
inaccuracy of Seller’s obligations pursuant to Section 7.1 or Section 7.3, the
Purchasers shall, prior to pursuing such indemnification, seek any applicable
recourse under the Insurance Policies.


47



--------------------------------------------------------------------------------





(f)    The foregoing provisions of this Section 9.4 shall not apply to any
Warranty Claims, other than those arising out of fraud or willful misconduct,
such inapplicable Warranty Claims being subject to Section 9.5.
9.4    Limitations upon Indemnification.
(a)    R&W Insurance Policy.    
(i)    Notwithstanding any other provision of this Agreement, the Sellers’ total
liability in respect of all Warranty Claims (other than those arising as a
result of fraud or willful misconduct), including any liability for costs, fees,
expenses (including legal expenses) and interest, is limited to one euro (€1)
(the “Liability Cap”), which amount shall be paid by Seller to Purchasers at
Closing through a credit against the amount payable by the Purchasers hereunder,
and the Purchasers agree and accept that their only recourse in respect of all
and any Warranty Claims (other than those arising as a result of fraud or
willful misconduct) in excess of the Liability Cap shall be under the R&W
Insurance Policy, notwithstanding that the Purchasers are or may be unable to
pursue or obtain any remedy under the R&W Insurance Policy, whether due to
policy exceptions or exclusions, validity (including due to the insolvency,
breach or default of any person), or creditworthiness, Purchasers’ failure to
obtain or maintain the R&W Insurance or otherwise.
(ii)    The Purchasers acknowledge, agree and undertake that any claims under
this agreement, including Warranty Claims, are subject to Section 10.12.
(iii)    There shall be no liability for any Warranty Claim unless the
Purchasers give written notice to the Seller of any matter or event which may
give rise to the Warranty Claim as soon as commercially practicable after the
Purchasers become aware of such matter or event with reasonable detail of such
matter or event then known to the Purchasers, on or before the date being
thirty-six (36) months from the Closing Date (the “R&W Survival Period”).
(iv)    Notwithstanding the limitation specified in the immediately preceding
paragraph, (a) any claim of Purchasers for a breach of Seller’s Representations
and Warranties set forth in Section 4.11 or for liabilities under Section 9.2(c)
with respect to a particular Owner shall survive until it becomes time-barred
(verjähren) on the date that is six (6) months after the date on which the last
applicable Tax assessment with respect to such Owner has become final and
non-amendable (Eintritt der Festsetzungsverjährung einschl. Ablaufhemmungen),
but in any case until seven (7) years after the Closing Date, and (b) any claim
of Purchasers for a breach of Seller’s Representations and Warranties set forth
in Section 4.1, Section 4.2, Section 4.3, Section 4.4, Section 4.13 or Section
4.14 shall survive until seven (7) years after the Closing Date.
(b)    EXCEPT WITH RESPECT TO CONSEQUENTIAL DAMAGES UNDER WARRANTY CLAIMS FULLY
COVERED BY THE INSURANCE POLICIES, IN NO


48



--------------------------------------------------------------------------------





EVENT SHALL ANY INDEMNIFYING PARTY BE LIABLE TO ANY INDEMNIFIED PARTY FOR ANY
CONSEQUENTIAL OR PUNITIVE DAMAGES, OR FOR DAMAGES ON ACCOUNT OF BUSINESS
INTERRUPTION, COST OF CAPITAL OR LOSS OF BUSINESS REPUTATION OR OPPORTUNITY (OR
DAMAGES SIMILAR TO THE FOREGOING), FOR ANY BREACH OR DEFAULT UNDER, OR ANY ACT
OR OMISSION ARISING OUT OF OR IN ANY WAY RELATING TO, THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, UNDER ANY FORM OF ACTION WHATSOEVER, WHETHER
IN CONTRACT OR OTHERWISE (OTHER THAN INDEMNIFICATION FOR AMOUNTS PAID OR PAYABLE
TO THIRD PARTIES IN RESPECT OF ANY THIRD PARTY CLAIM FOR WHICH INDEMNIFICATION
HEREUNDER IS OTHERWISE REQUIRED).
9.5    Exclusivity of Indemnity. If Closing occurs, excluding claims for the
breach by any Party of Other Obligations, the indemnification provided in this
ARTICLE IX (subject in all events to Section 9.1 and Section 9.5 above) shall be
the sole and exclusive remedy after the Closing Date for damages available to
the Parties to this Agreement for breach of any of the representations,
warranties, covenants and agreements contained in this Agreement or (ii) any
other right, claim or action arising from the transactions contemplated hereby
which survive Closing. If Closing occurs, Seller and the Purchasers expressly
waive, release and agree not to make any claim against the other Party (except
for indemnification claims made pursuant to this ARTICLE IX and claims for
breach of Other Obligations), for the recovery of any costs or damages, whether
directly or by way of contribution, or for any other relief whatsoever, under
any applicable Requirements of Law, whether now existing or applicable or
hereinafter enacted or applicable (including claims for breach of contract,
failure of disclosure, tortious wrong or violation of securities laws) arising
from transactions contemplated by this Agreement. As used herein, “Other
Obligations” shall mean the obligations under Section 2.6, Section 2.7, Section
3.1(d), Section 7.1, Section 7.3, Section 10.11, Section 10.13, Section 10.14
and Section 10.15 of this Agreement and the obligations under the Closing
Documents.
9.6    Survival. This ARTICLE IX shall survive the Closing.
ARTICLE X    

MISCELLANEOUS
10.1    Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be delivered as provided
below addressed as follows:
if to Seller:
Hines Global REIT Properties LP
c/o Hines Advisors Limited Partnership


49



--------------------------------------------------------------------------------





2800 Post Oak Boulevard, Suite 4800
Houston, Texas 77056‑6118
Attention: Kevin McMeans
Telephone: 713.966.5322
Email: kevin.mcmeans@hines.com
with copy to:
Hines Global REIT Properties LP
c/o Hines Advisors Limited Partnership
2800 Post Oak Boulevard, Suite 4800
Houston, Texas 77056
Attention: Jason P. Maxwell – General Counsel
Telephone: 713.966.7638
Email: Jason.maxwell@hines.com
with a copy to:    
Baker Botts L.L.P.
2001 Ross Avenue
Dallas, Texas 75201‑2980
Attention: Jon Dunlay
Telephone: 214.953.6711
Email: jon.dunlay@bakerbotts.com


if to the Purchasers:
The Blackstone Group International Partners LLP
40 Berkeley Square
London W1J 5AL
Attention: Farhad Karim
Telephone: +44 (0) 20-7451-4000
Email: realestateeuropeannotices@Blackstone.com


With a copy to:


Simpson Thacher & Bartlett LLP
CityPoint
One Ropemaker Street
London EC2Y 9HU
England
Attention: Wheatly MacNamara
Telephone: +44 (0) 20-7275-6193
Email: wmacnamara@stblaw.com


Any notice or demand provided for in or permitted under this Agreement shall be
made in writing, and may be given or served by (i) delivering the same in person
or by email transmission (with a


50



--------------------------------------------------------------------------------





hard copy sent by Federal Express or other reputable overnight delivery service
requiring a signature upon receipt) to the Party to be notified, or (ii) by
depositing same with Federal Express or other reputable overnight courier
service. Notice given in any such manner shall be effective only if and when
received by the Party to be notified (or service is refused), but if notice is
not received by 5:00 p.m. local time on a Business Day, such notice will be
effective the next Business Day. Any Party may by notice given in accordance
with this Section 10.1 designate another address or Person for receipt of
notices hereunder. The provisions of this Section 10.1 shall survive Closing
10.2    Successors and Assigns; Third Party Beneficiaries.
(a)    This Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of the Parties hereto. Neither Purchaser may
assign its interest under this Agreement except to any of its Affiliates
(provided that such assignment shall not relieve the Purchasers of their
obligations hereunder, and provided that such assignment shall not be effective
unless and until the Purchasers deliver to Seller an assumption agreement
reasonably satisfactory to Seller in which the assignee assumes all of the
Purchasers’ obligations under this Agreement) except that the Majority Purchaser
may assign part or all of its interest under this Agreement to the Minority
Purchaser and vice versa. Seller may not assign any of their rights under this
Agreement without the written consent of the Purchasers. No Person other than
the Parties hereto and their successors and permitted assigns is intended to be
a beneficiary of this Agreement. The provisions of this Section 10.2 shall
survive Closing.
(b)    Notwithstanding the foregoing, the Purchasers may assign, charge, pledge
or grant any other security interest in respect of this Agreement or any of
their rights hereunder to any of its and/or its Affiliates’ lenders or any other
agent or other representative of any such lender, but in no event shall any such
assignment, charge, pledge or grant relieve the Purchasers of their obligations
hereunder.
(c)    The Seller agrees that it will, promptly on request of the Purchasers,
execute any acknowledgment of notice of assignment, charge, pledge or other
security interest granted by the Purchasers in accordance with the terms of this
Agreement and local law requirements.
10.3    Amendment and Waiver.
(a)    No failure or delay on the part of Seller or the Purchasers in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy.
(b)    Any amendment, supplement or modification of or to any provision of this
Agreement, any waiver of any provision of this Agreement, and any consent to any
departure by Seller or the Purchasers from the terms of any provision of this
Agreement, shall be effective (i) only if it is made or given in writing and
signed by Seller and the Purchasers and (ii) only in the specific instance and
for the specific purpose for which made or given.


51



--------------------------------------------------------------------------------





(c)    The provisions of this Section 10.3 shall survive Closing.
10.4    Counterparts. This Agreement may be executed in any number of
counterparts and by the Parties hereto in separate counterparts, and by
facsimile or portable document format (pdf) transmission, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. The provisions of this Section 10.4 shall
survive Closing.
10.5    Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof. The
provisions of this Section 10.5 shall survive Closing.
10.6    GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF WHICH MAY RESULT IN THE
APPLICATION OF LAWS OF ANOTHER JURISDICTION. The Parties hereto irrevocably
submit to the exclusive jurisdiction of any federal or state court sitting in
the State of Delaware, over any suit, action or proceeding arising out of or
relating to this Agreement, the LLC Interests, the Projects or the affairs of
the Owners. To the fullest extent they may effectively do so under applicable
law, the Parties hereto irrevocably waive and agree not to assert, by way of
motion, as a defense or otherwise, any claim that they are not subject to the
jurisdiction of any such court, any objection that they may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum. The provisions of
this Section 10.6 shall survive Closing.
10.7    WAIVER OF TRIAL BY JURY. SELLER AND THE PURCHASERS, TO THE EXTENT THEY
MAY LEGALLY DO SO, HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING ARISING UNDER OR WITH
RESPECT TO THIS AGREEMENT, OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR
INCIDENTAL TO, THE DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE. TO THE EXTENT THEY MAY LEGALLY DO SO, SELLER AND THE PURCHASERS
HEREBY AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING
SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.7 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE OTHER PARTY OR PARTIES HERETO TO WAIVER
OF ITS OR THEIR RIGHT TO TRIAL BY JURY. The provisions of this Section 10.7
shall survive Closing.
10.8    Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and


52



--------------------------------------------------------------------------------





of the remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions hereof. The provisions of this Section 10.8
shall survive Closing.
10.9    Rules of Construction. Unless the context otherwise requires, (i)
references to sections or subsections refer to sections or subsections of this
Agreement, and (ii) the word “including” shall mean “including without
limitation”. The provisions of this Section 10.9 shall survive Closing.
10.10    Entire Agreement. This Agreement, together with the exhibits and
schedules hereto, is intended by the Parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the Parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, representations,
warranties or undertakings, other than those set forth or referred to herein.
This Agreement, together with the exhibits and schedules hereto, supersede all
prior agreements and understandings between the Parties with respect to such
subject matter. The provisions of this Section 10.10 shall survive Closing.
10.11    Publicity; Confidentiality.
(a)    Until the expiration of the R&W Survival Period, none of the Parties
hereto shall issue a publicity release or public announcement concerning, or
otherwise disclose any information related to, set forth in, or arising out of
this Agreement, the transactions contemplated hereby, or the business and
affairs of the Owners, including the existence of this Agreement (collectively,
the “Confidential Information”), without prior approval by the other Party
hereto, in each case except as may be required by applicable Requirements of
Law, except for disclosures to the employees, advisors or consultants of a Party
and any of the Purchasers or their Affiliates, lenders, any agent of such
lenders and any professional adviser of such lender or agent (“Advisors”) who
have a need to know such Confidential Information and agree to keep and hold the
same in accordance with the provisions of this Section 10.11, and except
disclosure by the Purchasers or their Affiliates in any customary communications
to any funder or limited partner in the funds invested (directly or indirectly)
in a Purchaser or any prospective funder or limited partner in any funds managed
or advised by an Affiliate of the Purchasers, in each case so long as such
disclosure is on a confidential basis, in the ordinary course of business, and
is consistent with past business practice. Each Party shall be liable for any
breach of this provision by its Advisors. If any publicity release or public
announcement is required by any Requirement of Law to be made by any Party
hereto prior to the first anniversary of the Closing Date, prior to making such
announcement such Party will deliver a draft of such announcement to the other
Parties and shall give the other Parties reasonable opportunity to comment
thereon. The provisions of this Section 10.11 shall survive the Closing.
(b)    Notwithstanding the foregoing, Seller, its Affiliates, and its direct and
indirect partners, members, and other owners, and any entity advised by Seller
or its Affiliates (including for the avoidance of doubt Hines Global REIT, Inc
(“GREIT”)) may disclose in press releases, SEC and other filings with
Governmental Authorities, financial statements and/or other communications such
information regarding the transactions contemplated hereby and under the


53



--------------------------------------------------------------------------------





Polish Purchase Agreement and any such information related to the Owners, the
Projects, this Agreement and the Polish Purchase Agreement as may be necessary
or advisable under federal or state securities law, rules or regulations
(including U.S. Securities and Exchange Commission (“SEC”) rules and
regulations), “generally accepted accounting principles” or other accounting
rules or procedures or in accordance with GREIT’s prior custom, practice or
procedure; provided, that a substantially final draft of any such document to be
publicly disclosed or filed shall be provided to the Purchasers at least 1 (one)
Business Day prior to such public disclosure or filing for the Purchasers’
reasonable review and comment (provided that the acceptance of any such comments
shall be in GREIT’s sole discretion and that in no event shall the Purchasers’
review delay such public disclosure or filing). GREIT will be required to
publicly disclose the possible transactions contemplated hereby and file this
Agreement and the Polish Purchase Agreement with the SEC promptly after the
execution of the same by the Parties or as sooner required by law.
10.12    Non‑Recourse. The liability of Seller and the Purchasers hereunder
shall be limited to their respective assets and in no event shall any recourse
be had against any officer, director, member (direct or indirect), partner
(direct or indirect), manager (direct or indirect), employee, agent,
representative, beneficiary or trustee of, or any person executing this
Agreement on behalf of, Seller or the Purchasers. The provisions of this Section
10.12 shall survive the Closing.
10.13    Recovery of Certain Fees. In the event a Party hereto files any action
or suit against another Party hereto by reason of any breach of any of the
covenants, agreements or provisions contained in this Agreement, then in that
event the prevailing Party will be entitled to have and recover of and from the
other Party all reasonable attorneys’ fees and costs resulting therefrom. For
purposes of this Agreement, the term “attorneys’ fees” or “attorneys’ fees and
costs” shall mean all court costs and the fees and expenses of counsel to the
Parties hereto, which may include printing, photostatting, duplicating and other
expenses, air freight charges, and fees billed for law clerks, paralegals and
other persons not admitted to the bar but performing services under the
supervision of an attorney, and the costs and fees incurred in connection with
the enforcement or collection of any judgment obtained in any such proceeding.
The provisions of this Section 10.13 shall survive Closing and shall survive the
entry of any judgment, and shall not merge, or be deemed to have merged, into
any judgment.
10.14    Further Assurances. If at any time after the Closing any further action
is necessary or desirable to carry out the purposes of this Agreement or any
other documents or agreements reasonably requested by either Seller or the
Purchasers in order to consummate the transactions contemplated by this
Agreement, the Parties to this Agreement shall take all such necessary action;
provided, however, that such further assurances do not increase such Party’s
obligations or liabilities hereunder or decrease such Party’s rights hereunder,
other than to a de minimis extent. The provisions of this Section 10.14 shall
survive Closing.
10.15    Broker’s, Finder’s or Similar Fees.
(a)    Seller hereby agrees to indemnify and hold harmless the Purchasers from
and against any claim by any broker, finder, consultant or like agent or any
other person or entity for commissions or other compensation for bringing about
this transaction where such claim is based in whole or in part on dealings with
Seller, and from all expenses of the Purchasers in


54



--------------------------------------------------------------------------------





resisting such claim, including reasonable attorneys’ fees and expenses;
provided that the foregoing shall not apply to any claims by a Manager (unless
payable under a Management Agreement, the organizational documents of Seller or
any other documents to which Seller or any of their subsidiaries are parties).
(b)    The Purchasers hereby agrees to indemnify and hold harmless Seller from
and against any claim by any broker, finder, consultant or like agent or any
other person or entity for commissions or other compensation for bringing about
this transaction where such claim is based in whole or in part on dealings with
the Purchasers, and from all expenses of Seller in resisting such claim,
including reasonable attorneys’ fees and expenses.
(c)    The provisions of this Section 10.15 shall survive Closing.
10.16    Joint and Several. Notwithstanding anything herein or in the Closing
Documents to the contrary, the obligations and liabilities of the Purchasers
hereunder and under the Closing Documents are joint and several. Without
limiting the foregoing, Purchasers acknowledge that a default or breach by
either Purchaser hereunder shall be deemed a default or breach by each Purchaser
hereunder, and in no event shall the liability of either Purchaser hereunder be
conditioned on the performance by the other Purchaser of any obligations
hereunder. The provisions of this Section 10.16 shall survive Closing.
[Remainder of page intentionally blank.]




55



--------------------------------------------------------------------------------


[Signature Page to Purchase Agreement]




IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Purchase Agreement on the date first written above.


SELLER:
HINES GLOBAL REIT PROPERTIES LP,
a Delaware limited partnership


By:    Hines Global REIT, Inc.,
a Maryland corporation,
its general partner
                    
By: ________________________________
Name: _____________________________
Title: ______________________________




PURCHASERS:






GEMINI GERMAN MAJORITY HOLDCO S.À R.L.,
a private limited liability company
                    


By:    __________________________
Name:    __________________________
Title:    __________________________




GEMINI GERMAN MINORITY HOLDCO S.À R.L.,
a private limited liability company
                    


By:    __________________________
Name:    __________________________
Title:    __________________________















--------------------------------------------------------------------------------






EXHIBIT A-1
OWNERS


(1)
Hines Global REIT Sulzenbrucker Strasse 7 LLC, c/o The Corporation Trust
Company, 1209 Orange Street, Wilmington, New Castle County, Delaware 19801/USA
(hereinafter referred to as “Owner A“);

(2)
Hines Global REIT Forchheim Logistics LLC, c/o The Corporation Trust Company,
1209 Orange Street, Wilmington, New Castle County, Delaware 19801/USA
(hereinafter referred to as “Owner B“);

(3)
Hines Global REIT Karlsdorf LLC, c/o The Corporation Trust Company, 1209 Orange
Street, Wilmington, New Castle County, Delaware 19801/USA (hereinafter referred
to as “Owner C“);

(4)
Hines Global REIT Nuremburg LLC, c/o The Corporation Trust Company, 1209 Orange
Street, Wilmington, New Castle County, Delaware 19801/USA (hereinafter referred
to as “Owner D“);

(5)
Hines Global REIT Duisburg LLC, c/o The Corporation Trust Company, 1209 Orange
Street, Wilmington, New Castle County, Delaware 19801/USA (hereinafter referred
to as “Owner E“)









A-1

--------------------------------------------------------------------------------






EXHIBIT A-2
OWNER LLC AGREEMENTS
Owner A: (1)    Hines Global REIT Sulzenbrucker Strasse 7 LLC
1.
Limited Liability Company Agreement of Hines Global REIT Sulzenbrucker Strasse 7
LLC, dated as of June 25, 2013

2.
Certificate of Formation of Hines Global REIT Sulzenbrucker Strasse 7 LLC filed
with the Delaware Secretary of State on June 25, 2013



Owner B: (2)    Hines Global REIT Forchheim Logistics LLC
1.
Limited Liability Company Agreement of Hines Global REIT Forchheim Logistics LLC
, dated as of February 10, 2014

2.
Certificate of Formation of Hines Global REIT Forchheim Logistics LLC filed with
the Delaware Secretary of State on February 10, 2014



Owner C: (3)    Hines Global REIT Karlsdorf LLC
1.
Limited Liability Company Agreement of Hines Global REIT Nuremberg Karlsdorf
LLC, dated as of December 17, 2014; as amended and restated by Amended and
Restated Limited Liability Company Agreement of Hines Global REIT Karlsdorf LLC,
dated as of January 8, 2015; as amended by Amendment to Amended and Restated
Limited Liability Company Agreement of Hines Global REIT Karlsdorf LLC, dated
April 10, 2015

2.
Certificate of Formation of Hines Global REIT Nuremberg Karlsdorf, filed with
the Delaware Secretary of State on December 17, 2014; as amended by Certificate
of Amendment filed with the Delaware Secretary of State on January 8, 2015



Owner D: (4)    Hines Global REIT Nuremburg LLC
1.
Limited Liability Company Agreement of Hines Global REIT Viernheim LLC , dated
as of December 17, 2014; as amended and restated by Amended and Restated Limited
Liability Company Agreement of Hines Global REIT Nuremberg LLC, dated as of
January 8, 2015



A-2

--------------------------------------------------------------------------------





2.
Certificate of Formation of Hines Global REIT Viernheim LLC filed with the
Delaware Secretary of State on December 17, 2014; as amended by Certificate of
Amendment dated January 8, 2015



Owner E: (5)    Hines Global REIT Duisburg LLC
1.
Limited Liability Company Agreement of Hines Global REIT Duisburg LLC , dated as
of December 17, 2014

2.
Certificate of Formation of Hines Global REIT Duisburg LLC filed with the
Delaware Secretary of State on December 17, 2014









A-2

--------------------------------------------------------------------------------






EXHIBIT A-3
SUBSIDIARY PROJECTS
[NOTE: EXHIBIT TO INCLUDE EXCERPTS FROM LAND REGISTER]
“Owner A Project”:




“Owner B Project”:






“Owner C Project”:






“Owner D Project”:






“Owner E Project”:









EXHIBIT A-4
ALLOCATED ASSET VALUES





EXHIBIT A-5
POLISH PROJECTS


Property Name
LOGISTIC CENTRE BĘDZIN
Address
Łagisza, Będzin
Świerczewskiego Street
Buildings
three warehouses
Owner
State Treasury: real properties disclosed in 1st, 2nd and 4th Land & Mortgage
Registers
Piran Investments spółka z ograniczoną odpowiedzialnością GENEVA sp. j.: real
property disclosed in 3rd Land & Mortgage Register
Perpetual Usufructuary
Piran Investments spółka z ograniczoną odpowiedzialnością GENEVA sp. j.: real
properties disclosed in 1st, 2nd and 4th Land & Mortgage Registers



Property Name
LOGISTIC CENTRE SOSNOWIEC
Address
Sokolska Street, Sosnowiec
Buildings
two warehouses
Owner
Piran Investments spółka z ograniczoną odpowiedzialnością HADRIAN sp. j.



Property Name
LOGISTIC CENTRE WROCŁAW
Address
Kępińska and Torowa Streets, Wrocław
Buildings
two warehouses
Owner
State Treasury
Perpetual Usufructuary
Piran Investments spółka z ograniczoną odpowiedzialnością KLAUDIO sp. j.



Property Name
LOGISTIC CENTRE WARSAW I
Address
Mineralna, Działkowa and Szyszkowa Streets, Warsaw
Buildings
four warehouses
Owner
Piran Investments spółka z ograniczoną odpowiedzialnością TRAJAN sp. j.



Property Name
LOGISTIC CENTRE WARSAW III
Address
Daniszewska, Szlachecka Streets, Warsaw
Buildings
one warehouse
Owner
Piran Investments spółka z ograniczoną odpowiedzialnością TITUS sp. j.











A-3

--------------------------------------------------------------------------------






EXHIBIT B-1
ASSIGNMENT AND ASSUMPTION OF
LLC INTERESTS
THIS ASSIGNMENT AND ASSUMPTION OF LLC INTERESTS (this “Assignment”), dated as of
the ____ day of ______, 2018 (the “Effective Date”), is made by and between
Hines Global REIT Properties LP, a Delaware limited partnership (“Assignor”),
and [________________________, a___________________] (“Assignee 1”) and
[________________________, a___________________] (“Assignee 2” and, together
with Assignee 1, the “Assignees”)).
W I T N E S S E T H:
WHEREAS, Assignor is the sole member of [______________________], a Delaware
limited liability company (the “Company”);
WHEREAS, the Company exists pursuant to that certain Limited Liability Company
Agreement for [________________] dated as of [_____________] (“the LLC
Agreement”);
WHEREAS, Assignor owns one hundred percent (100%) of the membership interests in
the Company (the “LLC Interests”);
WHEREAS, Assignor desires to assign to Assignee 1, and Assignee 1 desires to
accept and assume from Assignor, 90% of the LLC Interests;
WHEREAS, Assignor desires to assign to Assignee 2, and Assignee 2 desires to
accept and assume from Assignor, 10% of the LLC Interests; and
WHEREAS, this Assignment is made in connection with the closing of the transfer
of the LLC Interests pursuant to that certain Membership Interests Purchase and
Sale Agreement dated as of June [___], 2018 (the “Purchase Agreement”) between
Assignor and the Assignees.
NOW, THEREFORE, for good and valuable consideration, the mutual receipt and
sufficiency of which are hereby acknowledged, the parties to this Assignment,
intending to be legally bound, hereby agree as follows:
1.    Assignment. Assignor hereby transfers, assigns and conveys (i) unto
Assignee 1 all of Assignor’s right, title and interest in and to 90% of the LLC
Interests, and (ii) unto Assignee 2 all of Assignor’s right, title and interest
in and to 10% of the LLC Interests.
2.    Assumption. The Assignees hereby accept the LLC Interests and hereby
assume and agree to perform, pay or discharge, as applicable, all of the
liabilities, duties, covenants, debts, obligations and responsibilities of
Assignor under the LLC Agreement or otherwise allocable to the LLC Interests.


B-1-1

--------------------------------------------------------------------------------





3.    Withdrawal. Pursuant to this Assignment, Assignor hereby withdraws as a
member of the Company.
4.    Miscellaneous. This Assignment shall be governed by and construed in
accordance with the laws of the State of Delaware. This Assignment shall bind
and inure to the benefit of the parties hereto and their respective successors
and assigns. This Assignment may be executed in separate and multiple
counterparts, each of which shall be deemed an original hereof, and all of which
taken together shall constitute one and the same instrument. In the event of any
conflict between the terms of this Agreement and the Purchase Agreement, the
Purchase Agreement shall control.
5.    Incorporation by Reference. The covenants, agreements and limitations in
ARTICLE VI and ARTICLE IX and Section 10.12 of the Purchase Agreement are hereby
incorporated by reference as if herein set forth in full.
[Remainder of page intentionally left blank]


B-1-2

--------------------------------------------------------------------------------





EXECUTED as of the Effective Date.
ASSIGNOR:
HINES GLOBAL REIT PROPERTIES LP,
a Delaware limited partnership


By:    Hines Global REIT, Inc.,
a Maryland corporation,
its general partner
                    
By: ________________________________
Name: _____________________________
Title: ______________________________




ASSIGNEE 1:


____________________________________,
__________________________


By:    __________________________
Name:    __________________________
Title:    __________________________


ASSIGNEE 2:


____________________________________,
__________________________


By:    __________________________
Name:    __________________________
Title:    __________________________









EXHIBIT B-2
[FIRST] AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
FOR
[_________________________________ LLC]


THIS [FIRST] AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) for [______________________ LLC], a Delaware limited liability
company (the “Company”), is made and entered into as of ____________ ___, 2018,
by and between Hines Global REIT Properties LP, a Delaware limited partnership
(the “Original Member”) and [_______________________], a [_____________] as
managing member of the Company (the “Managing Member”) and
[_______________________], a [_____________] as a member (the “Non-Managing
Member,” and, together with the Managing Member, each a “Member” and
collectively the “Members”).


W I T N E S S E T H:


WHEREAS, the Original Member formed the Company pursuant to and in accordance
with the Delaware Limited Liability Company Act (6 Del.C. §18-101, et seq.), as
amended from time to time (the “Act”) as sole member thereof on [__________,
____], pursuant to the filing of that certain Certificate of Formation of the
Company filed with the Secretary of State of the State of Delaware on
_______________ and that certain Limited Liability Company Agreement for
[____________________LLC] dated [_________, ______] (the “Original Agreement”);
and


[WHEREAS, the Original Agreement was amended and restated pursuant to that
certain Amended and Restated Limited Liability Company Agreement of the Company
dated as of [_______________] (as so amended, the “Current Agreement”); and]


WHEREAS, effective as of [____________ ____, 2018], and simultaneously with the
execution and delivery of this Amendment, the Original Member transferred and
assigned 90% of its sole membership interests to [_____________] and 10% of its
sole membership interests to [_____________] pursuant to that certain Assignment
and Assumption of LLC Interests (the “Assignment Agreement”) which was entered
into pursuant to that certain Membership Interests and Sale Purchase Agreement
dated as of [______________], 2018 (the “Purchase Agreement”) between the
Original Member and the Members; and


WHEREAS, the Original Member and the Members desire to amend the
[Original][Current] Agreement to reflect the effect of the execution and
delivery of the Assignment Agreement, to acknowledge the withdrawal of Original
Member from the Company as a Member and the admission of the Managing Member and
the Non-Managing Member as Members of the Company, and to otherwise amend its
provisions in their entirety;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the mutual receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree to amend the [Original][Current]
Agreement in its entirety as follows:


1.
Name. The name of the limited liability company continued hereby is
[____________________]. The Certificate of Formation of the Company has been
executed, delivered and filed with the office of the Secretary of State of the
State of Delaware by an “authorized person” of the Company within the meaning of
the Act. As the name of the Company as set forth in this Section 1 is different
from the name of the Company as set forth on the Certificate of Formation,
concurrently with the execution of this Agreement, the Managing Member shall
execute, deliver and file with the Secretary of State of the State of Delaware
an amendment to the Certificate of Formation of the Company reflecting the
change of the name of the Company described in this Section 1.

2.
Purpose. The Company was formed and is hereby continued for the object and
purpose of, and the nature of the business to be conducted and promoted by the
Company is, engaging in any lawful act or activity for which limited liability
companies may be formed under the Act and engaging in any and all activities
necessary or incidental to the foregoing.

3.
Registered Office. The address of the registered office of the Company in the
State of Delaware is [_______________________].

4.
Registered Agent. The name and address of the registered agent of the Company
for service of process on the Company in the State of Delaware is
[__________________________].

5.
Members. The Original Member acknowledges that it has withdrawn from the Company
as a member pursuant to the transfer of LLC Interests under the Assignment
Agreement and has no continuing interest in the Company as a member. The Members
consent to the Original Member’s withdrawal as a member of the Company to the
extent such consent may be required. The name, address and limited liability
company interests of each Member is set forth on Schedule A attached hereto, as
may be amended. Each such Member, as applicable, is hereby admitted to the
Company as a Member of the Company upon its execution of this Agreement and is
or was issued such limited liability company interests set forth in the books
and records of the Company. The limited liability company interests, as such
interests may be adjusted from time to time by the consent of the Managing
Member, shall be set forth in the books and records of the Company.

6.
Powers. The business and affairs of the Company shall be managed by the Managing
Member. The Managing Member shall have the power to do any and all acts
necessary or convenient to or for the furtherance of the purposes described
herein, including all powers, statutory or otherwise, possessed by members under
the laws of the State of Delaware. An “authorized person” within the meaning of
the Act, has executed, delivered and filed the Certificate of Formation of the
Company with the Secretary of State of the State of Delaware. Upon the filing of
the Certificate of Formation with the Secretary of State of the State of
Delaware, his or her powers as an “authorized person” ceased, and the Managing
Member and, subject to the limitations set forth in Section 7 below, each
officer of the Company with a title of Senior Managing Director, Managing
Director, President, Senior Vice President, Executive Vice President, Vice
President, Secretary, Treasurer, Assistant Secretary or Assistant Treasurer
(each a “Designated Officer”) thereupon became a designated “authorized person”
and hereby continues as a designated “authorized person” within the meaning of
the Act. The Managing Member, without the consent of any other Member or any
Designated Officer, as an authorized person, within the meaning of the Act,
shall execute, deliver and file, or cause the execution, delivery and filing of,
all certificates (and any amendments and/or restatements thereof) required or
permitted by the Act to be filed with the Secretary of State of the State of
Delaware. The Managing Member or any Designated Officer shall execute, deliver
and file, or cause the execution, delivery and filing of any certificates (and
any amendments and/or restatements thereof) necessary for the Company to qualify
to do business in any jurisdiction in which the Company may wish to conduct
business.

7.
Officers. The Company may employ and retain persons as may be necessary or
appropriate for the conduct of the Company’s business, including (i) employees
and agents who may be designated as officers with titles, including, but not
limited to, “Senior Managing Director”, “Managing Director”, “President”,
“Senior Vice President”, “Executive Vice President”, “Vice President”,
“Secretary”, “Treasurer”, “Assistant Secretary”, “Assistant Treasurer”,
“Director”, and “Manager”, as and to the extent authorized by the Managing
Member and with such powers as authorized by the Managing Member (each, an
“Officer”) and (ii)(A) individuals who may be designated as officers with the
title “Chief Accounting Officer”, “Secretary”, “Assistant Secretary”, “Vice
President – Tax” or “Vice President – Accounting” for the limited purposes of
executing tax returns and requesting taxpayer identification numbers, (B)
individuals who may be designated as officers with the title “Chief Accounting
Officer”, “Secretary” or “Assistant Secretary” for the limited purposes of
filing entity registrations, filing of state level annual reports, filing state
level qualification certificates, executing secretary certificates or incumbency
certificates, (C) individuals who may be designated as officers with the title
“Chief Accounting Officer”, “Secretary”, “Assistant Secretary” or “Vice
President – Treasury” for the limited purposes of opening and maintaining bank
accounts and executing related bank documents (D) individuals who may be
designated as officers with the title “Authorized Signatory” for the limited
purposes of executing property management agreements, listing agreements, audit,
tax and consulting agreements and professional services agreement and (E)
individuals who may be designated as officers, as and to the extent authorized
by the Members, and with such powers as authorized by the Members (each, a
“Limited Officer”). The Officers of the Company as of the date of this Agreement
shall be as set forth on Schedule B attached hereto and the Limited Officers
shall be as set forth on Schedule C attached hereto. The Officers and Limited
Officers of the Company may be amended from time to time by the consent of the
Managing Member.

8.
Dissolution.

a.
The Company shall dissolve, and its affairs shall be wound up upon the first to
occur of the following:

i.
the written consent of the Managing Member;

ii.
the time at which there are no Members, unless the Company is continued in
accordance with the Act; provided that the Company shall not be dissolved and
shall not be required to be wound up if a Member is admitted to the Company, in
the manner provided herein, effective as of the occurrence of the event that
terminated the continued membership of the last remaining Member (the
“Terminating Event”), within ninety (90) days after the occurrence of the
Terminating Event, pursuant to Section 8(b) hereof; or

iii.
the entry of a decree of judicial dissolution under Section 18‑802 of the Act.

b.
Notwithstanding anything in Section 15 to the contrary, a person or entity
appointed by the personal representative of the Member that had been the last
remaining Member (the “New Member”) may be admitted to the Company as a member
of the Company after there is no longer a remaining Member of the Company, and
such New Member shall be so admitted if such New Member shall execute an
instrument in writing, either before or after the Terminating Event, stating
that such New Member shall be so admitted effective immediately prior to the
Terminating Event, and such New Member agrees in writing to become a party to,
and bound by, this Agreement, as amended, supplemented or otherwise modified.

9.
Liquidation. Upon dissolution pursuant to Section 8, the Company’s business and
assets shall be liquidated in an orderly manner. The Managing Member or its
designee shall be the liquidating trustee (the “Liquidator”) to wind up the
affairs of the Company. In performing its duties, the Liquidator is authorized
to sell, distribute, exchange or otherwise dispose of Company assets in any
manner that the Liquidator shall determine, subject to the Act and Section 12
below.

10.
Capital Contributions; Percentage Interest. The Members shall make capital
contributions to the Company in an amount approved by the Managing Member. No
Member shall be required or permitted to make any additional capital
contributions without the consent of the Managing Member. The percentage
interest of each Member in the Company shall be as set forth in the books and
records of the Company, as amended from time to time.

11.
Allocation of Profits and Losses. All items of income, gain, loss, deductions
and credit for tax purposes shall be allocated to each Member pro rata in
accordance with such Member’s percentage interests in the Company as set forth
in the books and records of the Company, as amended by the Managing Member from
time to time.

12.
Distributions. Subject to the Act and other applicable law, distributions shall
be made to the Members at the times and in the aggregate amounts determined by
the Managing Member.

13.
Assignments. A Member may sell, assign, encumber or otherwise transfer in whole
or in part its limited liability company interest at any time to any person or
entity without the consent of any other person or entity. If a Member transfers
some or all of its limited liability company interest in the Company, the
transferee shall be admitted to the Company as a member of the Company and shall
succeed to the transferring Member’s limited liability company interests as set
forth on the books and records of the Company, upon the approval of the Managing
Member, in its sole discretion, and such transferee’s execution of an instrument
signifying its agreement to be bound by the terms and conditions of this
Agreement, as this Agreement may be amended or restated, which instrument may be
a counterpart signature page to this Agreement or a restatement thereof. If a
Member transfers all of its limited liability company interests in the Company,
the admission of the subject transferee shall be deemed effective immediately
prior to the transfer and, immediately following such admission, the transferor
Member shall cease to be a member of the Company. Notwithstanding anything in
this Agreement to the contrary, any successor to a Member by merger or
consolidation shall, without further act, be a Member hereunder without any
action by any person or entity, and such merger or consolidation shall not
constitute an assignment for purposes of this Agreement and the Company shall
continue without dissolution.

14.
Resignation. A Member may resign from the Company without obtaining the prior
consent of the other Members.

15.
Admission of Additional Members. Except as provided in Section 8(b), one or more
additional members of the Company may be admitted to the Company with the
consent of the Managing Member.

16.
Liability of Members. The Members shall not have any liability for the
obligations or liabilities of the Company except to the extent provided in the
Act.

17.
Indemnification. The Company (the “Indemnitor”) shall indemnify and hold
harmless the Members, their affiliates and subsidiaries, and all officers,
directors, partners, employees, and agents of any of the foregoing (each, an
“Indemnitee”) to the full extent permitted by law from and against any and all
losses, claims, demands, costs, damages, liabilities, joint and several,
expenses of any nature (including attorneys’ fees and disbursements), judgments,
fines, settlements and other amounts arising from any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative,
in which the Indemnitee may be involved, or threatened to be involved as a party
or otherwise, arising from, or in connection with, the performance of any action
by such Indemnitee for, on behalf of, or otherwise in connection with, the
Company.

18.
Amendments; Entire Agreement. This Agreement may be amended only by written
instrument executed by all of the Members. This Agreement contains the entire
agreement between the parties respecting the matters herein set forth and
supersedes all prior agreements between the parties hereto respecting such
matters.

19.
Conflict. In the event of any conflict between this Agreement and the Purchase
Agreement, the Purchase Agreement shall control.

20.
Incorporation by Reference. The covenants, agreements and limitations provided
in ARTICLE VI and ARTICLE IX and Section 10.12 of the Purchase Agreement are
hereby incorporated by reference as if herein set forth in full.

21.
Benefits of Agreement. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any creditor of the Company or by any creditor of
any Member.

22.
Governing Law. This Agreement shall be governed by, and construed under, the
laws of the State of Delaware, all rights and remedies being governed by said
laws.

23.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original of this Agreement and all of which together
shall constitute one and the same instrument.

24.
Severability of Provisions. Each provision of this Agreement shall be considered
severable and if for any reason any provision or provisions herein are
determined to be invalid, unenforceable or illegal under any existing or future
law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Agreement which are valid,
enforceable and legal.

[Signature page follows]





IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Agreement as of the date first above written.




ORIGINAL MEMBER
HINES GLOBAL REIT PROPERTIES LP,
a Delaware limited partnership


By: Hines Global REIT, Inc.,
         a Maryland corporation,
         its general partner
 
 
 
 
By:
 
Name:
 
Title:
 







MEMBERS
 
GEMINI GERMAN MAJORITY HOLDCO S.À R.L.
 
 
 
 
By:
 
Name:
 
Title:
 





GEMINI GERMAN MAJORITY HOLDCO S.À R.L.
 
 
 
 
By:
 
Name:
 
Title:
 





B-1-3

--------------------------------------------------------------------------------






Schedule A


Members


Name
Membership Interests
Address
[MANAGING MEMBER]


[●%]
[●]
[NON-MANAGING MEMBER]
[●%]
[●]






--------------------------------------------------------------------------------





Schedule B


Officers


Name
Office
 
 
 
 
 
 

    

Schedule C


Limited Officers


Name
Office








EXHIBIT C
FIRPTA CERTIFICATE


NON-FOREIGN ENTITY CERTIFICATION
Section 1445 of the Internal Revenue Code of 1986 (as amended, the “Code”)
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including Section
1445 of the Code), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform GEMINI GERMAN MAJORITY HOLDCO
S.À R.L., a private limited liability company incorporated under the laws of
Luxembourg (“Majority Transferee”) and GEMINI GERMAN MINORITY HOLDCO S.À R.L., a
private limited liability company incorporated under the laws of Luxembourg
(“Minority Transferee”; and together with the Majority Purchaser, “Transferee”)
that withholding of tax is not required upon the disposition of a U.S. real
property interest by Transferor the undersigned (the “Transferor”) hereby
certifies the following:
1.    Transferor is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those terms are defined in the Internal Revenue Code
and Income Tax Regulations);
2.    Transferor is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii);
3.    Transferor’s U.S. employer identification number is _______________; and
4.    Transferor’s office address is
c/o Hines Interests Limited Partnership
2800 Post Oak Boulevard
Houston, Texas 77056
Transferor understands that this certification may be disclosed to the Internal
Revenue Service and that any false statement made within this certification
could be punished by fine, imprisonment, or both.
Under penalties of perjury the undersigned declares that he has examined this
certification and that to the best of his knowledge and belief it is true,
correct and complete, and the undersigned further declares that he has the
authority to sign this document on behalf of Transferor


SELLER:
HINES GLOBAL REIT PROPERTIES LP,
a Delaware limited partnership


By:    Hines Global REIT, Inc.,
a Maryland corporation,
its general partner
                    
By: ________________________________
Name: _____________________________
Title: ______________________________











EXHIBIT D
INTENTIONALLY DELETED









EXHIBIT E
EXISTING MORTGAGES







--------------------------------------------------------------------------------






EXHIBIT F
ORGANIZATIONAL DOCUMENTS






F-1

--------------------------------------------------------------------------------






EXHIBIT G
INDEBTEDNESS







EXHIBIT H
OTHER MONETARY LIABILITIES




G-1

--------------------------------------------------------------------------------






EXHIBIT I
SUITS AND PROCEEDINGS






I-1

--------------------------------------------------------------------------------






EXHIBIT J
CONTRACTS






J-1

--------------------------------------------------------------------------------






EXHIBIT K
SAMPLE COMPLETENESS STATEMENT


[Seller’s Letterhead]


[Purchaser’s Address]


With a copy to:         
Simpson Thacher & Bartlett LLP
CityPoint
One Ropemaker Street
London EC2Y 9HU
England
Attention: Wheatly MacNamara


RE: Gemini – Germany Portfolio – Completeness Statement Pursuant to Section
3.1(a)(iii) of the Membership Interests Purchase and Sale Agreement dated [●]
(the “Purchase Agreement”)


Ladies and Gentlemen,


Please find enclosed the documents required to be delivered in accordance with
Section 3.1(a)(iii) of the Purchase Agreement, as listed on Schedule 1 hereto,
each of which is true, complete and correct as of the date hereof and which
together comprise the complete set of documents required thereunder.


[Place, Date]
[Print Seller`s name]




_________________________
Seller`s signature












K-1

--------------------------------------------------------------------------------





Schedule 1 to Completeness Statement
List of Enclosed Documents




K-2

--------------------------------------------------------------------------------






EXHIBIT L
LEASES


[See attached.]

EXHIBIT M
ENCUMBRANCES


None.


L-1

--------------------------------------------------------------------------------






EXHIBIT N
ENCROACHMENTS










N-1

--------------------------------------------------------------------------------






EXHIBIT O-1
SELLER’S CLOSING CERTIFICATE
This certificate is furnished by HINES GLOBAL REIT PROPERTIES LP, a Delaware
limited partnership (“Seller”) to GEMINI GERMAN MAJORITY HOLDCO S.À R.L., a
private limited liability company incorporated under the laws of Luxembourg
(“Majority Purchaser”) and GEMINI GERMAN MINORITY HOLDCO S.À R.L., a private
limited liability company incorporated under the laws of Luxembourg (“Minority
Purchaser”; and together with the Majority Purchaser, “Purchaser”) pursuant to
that certain Membership Interest Purchase and Sale Agreement dated July 24,
2018, by and among Seller and Purchaser (the “Agreement”). Capitalized terms
used but not otherwise defined herein shall have the meaning given to them in
the Agreement.


Seller hereby certifies to Purchaser that all of Seller’s Representations and
Warranties are true and correct in all material respects as of the date hereof
(the “Closing Date”), and remakes to Purchaser as of the Closing Date all of
Seller’s Representations and Warranties, subject solely to adjustments for:


i.
each Authorized Qualification as set forth on Schedule 1 attached hereto; and



ii.
each written disclosure timely delivered to Purchaser in accordance with Section
3.1(c)(xi) of the Agreement of events that would result in any breach or
inaccuracy of the Seller’s Representations and Warranties when remade as of the
Closing Date, each of which such written disclosures is attached hereto as
Schedule 2.



This certificate is given subject to the terms and conditions of the Agreement,
including all limitations on liability and survival limitations contained
therein. Without limiting the foregoing, and for the avoidance of doubt, any
claims hereunder in relation to any breach or inaccuracy of the Seller’s
Representations and Warranties as remade hereunder (other than arising from
fraud or willful misconduct) shall constitute Warranty Claims and shall be
subject to the terms and conditions of the Agreement with respect thereto.


Executed as of this ____ day of __________________, 2018.


O-1-1

--------------------------------------------------------------------------------







SELLER:
HINES GLOBAL REIT PROPERTIES LP,
a Delaware limited partnership


By:    Hines Global REIT, Inc.,
a Maryland corporation,
its general partner
                    
By: ________________________________
Name: _____________________________
Title: ______________________________






O-1-2

--------------------------------------------------------------------------------





Schedule 1 to Seller’s
Closing Certificate






O-1-3

--------------------------------------------------------------------------------





Schedule 2 to Seller’s
Closing Certificate



EXHIBIT O-2
PURCHASERS’ CLOSING CERTIFICATE


GEMINI GERMAN MAJORITY HOLDCO S.À R.L., a private limited liability company
incorporated under the laws of Luxembourg (“Majority Purchaser”) and GEMINI
GERMAN MINORITY HOLDCO S.À R.L., a private limited liability company
incorporated under the laws of Luxembourg (“Minority Purchaser”; and together
with the Majority Purchaser, “Purchaser”) hereby jointly and severally certify
to HINES GLOBAL REIT PROPERTIES LP, a Delaware limited partnership (“Seller”),
that all representations and warranties of Purchaser set forth in Article V of
the that certain Membership Interest Purchase and Sale Agreement dated July 24,
2018, by and among Seller and Purchaser are true and correct in all material
respects as of the Closing Date (as defined below). This certificate is given
subject to the terms and conditions of, and is subject to the limitations set
forth in, the Agreement, including Article IX and Section 10.12.


Executed as of this ____ day of __________________, 2018 (the “Closing Date”).


PURCHASERS:


GEMINI GERMAN MAJORITY HOLDCO S.À R.L.,
a private limited liability company
                    


By:    __________________________
Name:    __________________________
Title:    __________________________


GEMINI GERMAN MINORITY HOLDCO S.À R.L.,
a private limited liability company
                    


By:    __________________________
Name:    __________________________
Title:    __________________________












O-1-4

--------------------------------------------------------------------------------






EXHIBIT P
ACCOUNTING POLICIES
1.
The Final NAV Statement shall be prepared:

a.
first, in accordance with the specific accounting principles, bases,
conventions, rules, policies, procedures, practices, estimation techniques and
methods set out in paragraph 2 below;

b.
secondly and subject to paragraph 1(a), in accordance with the accounting
principles, bases, conventions, rules, policies, procedures, practices,
classifications, categorisations, estimation techniques and methods (including
in respect of the exercise of management discretion and judgement) as were used
in the preparation of the Financial Statements applied on a consistent basis;
and

c.
thirdly and subject to paragraphs 1(a) and 1(b), by reference to GAAP as at 31
December 2017.

For the avoidance of doubt, paragraph 1(a) will take precedence over paragraphs
1(b) and 1(c) and paragraph 1(b) will take precedence over paragraph 1(c).
2.
The specific accounting principles, bases, conventions, rules, policies,
procedures, practices, estimation techniques and methods referred to in
paragraph 1(a) above are as follows:

a.
the Projects, together, shall be included in the Final NAV Statement at the
fixed amount of the Allocated Asset Value, and the portion of the Allocated
Asset Value attributable to each Project shall be as set forth on Exhibit A-4.
No other tangible or intangible fixed assets shall be included in the Final NAV
Statement;

b.
the Final NAV Statement shall be prepared in euro (EUR). Assets and liabilities
in the Final NAV Statement denominated in a currency other than euro shall be
converted into euro at the relevant exchange rate prevailing at the Closing Date
as shown in the London Edition of the Financial Times, or such other point of
reference as the parties shall agree;

c.
the Final NAV Statement shall be prepared as at the Effective Time on the basis
that the Owners are each a going concern and shall, save as required elsewhere
in this Exhibit P, exclude the effect of change of control or ownership of the
Owners and will not take into account the effects of any post-Closing
reorganisation or post-Closing intentions or obligations of the Purchasers;

d.
for the purposes of the Final NAV Statement, the Effective Time shall be treated
as (i) the end of a financial reporting period (including performance of all
normal year-end accounting procedures) and (ii) the end of a Tax accounting
period;



P-1

--------------------------------------------------------------------------------





e.
no account shall be taken of events taking place after the Effective Time, and
regard shall only be had to information available to the parties up to the date
that the draft Final NAV Statement is delivered by the Seller to the Purchasers
(the “Cut Off Time”) and only where such information provides additional
evidence of conditions existing at the Effective Time;

f.
the provisions of this Exhibit P shall be interpreted so as to avoid the double
counting of any item to be included in the Final NAV Statement;

g.
no asset or liability shall be excluded from the Final NAV Statement solely on
grounds of materiality;

h.
the Final NAV Statement shall be prepared on an aggregated basis to include each
of the Owners. Balances and unrealised profits on transactions between Owners
shall be reconciled and eliminated;

i.
an asset shall be included in the Final NAV Statement for any Taxes prepaid by
the Owners in respect of the period after the Effective Time and for any advance
payments exceeding the liability as per the following sentence. A liability
shall be included for any Taxes of the Owners in respect of the period prior to
the Effective Time to the extent unpaid as at the Effective Time. Current income
Tax and current trade Tax liabilities that are calculated on an annual basis
shall be pro-rated on the number of days in the current year elapsed through the
Effective Time as compared to the number of days in the current year elapsing
from and after the Effective Time;

j.
no deferred Tax assets or liabilities will be included in the Final NAV
Statement;

k.
a liability shall be included in the Final NAV Statement in respect of all
Rentals invoiced by the Owners before the Effective Time to the extent such
amounts relate to the period after (but excluding) the Completion Date;

l.
no assets shall be included in the Final NAV Statement in respect of Rentals
subject to Section 2.6(a)(i) of this Agreement;

m.
no assets shall be included in the Final NAV Statement in respect of Specific
Tenant Billings receivable (whether invoiced or un-invoiced) at the Effective
Time (such amounts being subject to Section 2.6(a)(ii) of this Agreement);

n.
an asset shall be included in the Final NAV Statement in respect of any amounts
paid by the Owners prior to the Effective Time in respect of the period after
the Effective Time (in each case only to the extent the benefit of the
prepayment is received or receivable by the Owners after the Effective Time):
(i) under the Contracts; (ii) in respect of annual permits and/or inspection
fees; and (iii) in respect of the operation and maintenance of each Project,
including utilities (including steam, electricity and gas charges). A liability
shall be included in the



P-2

--------------------------------------------------------------------------------





Final NAV Statement in respect of any amounts payable by the Owners in respect
of the period prior to the Effective Time to the extent unpaid at the Effective
Time: (x) under the Contracts; (y) in respect of annual permits and/or
inspection fees; and (z) in respect of the operation and maintenance of each
Project, including utilities (including steam, electricity and gas charges).
Notwithstanding the foregoing, no assets or liabilities shall be included in
respect of electricity, water, gas or other utilities furnished to any Tenants
directly by the relevant public utility;
o.
no asset shall be included in respect of the Owner’s existing insurance
policies;

p.
an asset shall be included in respect of all cash and cash equivalents held by
each Owner (at the reconciled cash book balance); provided, that Cash, excluding
Tenant Deposits, shall only be included as an asset up to a maximum amount of
€20,000 for each Owner, and Cash held in respect of Tenant Deposits shall be
recognized as an asset only to the extent a corresponding liability is also
recognized;

q.
an asset shall be included in respect of any deposits held on behalf of an Owner
by a utility company or other third party, to the extent the benefit of such
deposits remains receivable by the relevant Owner after the Effective Time;

r.
a liability shall be included in respect of any Leasing Costs relating to the
term of any Lease which is in effect as at the Effective Time, to the extent
outstanding at the Effective Time; and no assets shall be included in respect of
any Leasing Costs relating to the term of any Lease which is in effect as at the
Effective Time that were paid or incurred by an Owner prior to the Effective
Time;

s.
an asset shall be included in respect of any Leasing Costs relating to the term
of any Lease which is not yet in effect as at the Effective Time, to the extent
paid or incurred by an Owner prior to the Effective Time; and no liabilities
shall be included in respect of any Leasing Costs relating to the term of any
Lease which is not yet in effect as at the Effective Time that are payable by an
Owner after the Effective Time;

t.
any liabilities in the nature of borrowings at the Effective Time, including any
associated financial derivatives, shall be included as a liability in the Final
NAV Statement at their full redemption value, including principal amounts,
accrued interest and any other charges such as early settlement fees, notarial
fees, court registration fees, and breakage costs;

u.
a liability shall be included in the Final NAV Statement in respect of any fees,
costs or other expenses incurred by the Owners arising from the termination of
any agreements on, or as a result of, Closing;



P-3

--------------------------------------------------------------------------------





v.
the Final NAV Statement shall include a liability for any amounts payable to the
Seller or the Seller’s Affiliates by the Owners after the Effective Time;

w.
no assets shall be included in the Final NAV Statement in respect of capitalised
debt issuance costs, development costs, leasing fees or lease incentives;

x.
no assets shall be included in the Final NAV Statement in respect of accounting
adjustments under GAAP to recognise the value of leases acquired at above-market
value;

y.
a liability shall be included in the Final NAV Statement in respect of any of
the Seller’s costs related to the transactions contemplated in this Agreement
and (if applicable) the Polish Purchase Agreement to the extent unpaid at the
Effective Time and payable by the Owners after the Effective Time;

z.
any insurance claims received or receivable shall be valued at zero, except to
the extent that the Owners have made payment or recognised a payable on or
before the Effective Time in respect of the issue to which the insurance claim
receipt or receivables relates, in which case such insurance claim receipt or
receivable shall be valued at the lower of the amount received or receivable and
the amount of the payments made or payable recognised;

aa.
no asset or liability shall be included in the Final NAV Statement in respect of
deferred Tax; and

bb.
the Seller’s Premium Contribution shall be included as a liability in the Final
NAV Statement.




EXHIBIT Q
CONTAMINATION












































P-4

--------------------------------------------------------------------------------






EXHIBIT R
POLISH PURCHASE AGREEMENT


[See attached.]






R-1

--------------------------------------------------------------------------------






EXHIBIT S


TAX REPRESENTATIONS


1.    With respect to the representations in Section 4.11(b), the following two
(2) German administrative tax proceedings are pending:


•
Appeal dated 23 October 2017 against corporate income tax (CIT) assessment 2015
for Hines GREIT Duisberg LLC

Tax office estimated the 2015 taxable income as the German CIT return was not
filed by September 2017. Appeal refers to the 2015 CIT return actually resulting
in a CIT loss and therefore claiming for an assessment in accordance with the
CIT return (once filed). Total tax of kEUR 5 resulting from the assessment has
been paid irrespective of the appeal.


•
Appeal dated 16 July 2018 against CIT assessment 2015 for Hines GREIT
Sülzenbrücker Str. 7 LLC

Amount of CIT loss assessed by kEUR 109 lower than stated in the 2015 German CIT
return. Appeal refers to consideration of CIT loss as stated in the tax return.
Appeal only refers to amount of losses, i.e. no CIT payments (as taxable income
is negative).


2.    The representations in Section 4.11(c) regarding construction withholding
tax (“Bauabzugsteuer”) are limited to Seller’s knowledge in the case of (i)
Hines Global REIT Forchheim Logistics LLC and its assets for periods prior to
June 3, 2014 with respect to Phase 1 and January 1, 2015 with respect to Phase
2, (ii) Hines Global REIT Karlsdorf LLC and its assets for periods prior to
April 1, 2015, (iii) Hines Global REIT Nuremburg LLC and its assets for periods
prior to April 1, 2015, (iv) Hines Global REIT Sulzenbrucker Strasse 7 LLC and
its assets for periods prior to March 19, 2013 and (v) Hines Global REIT
Duisburg LLC and its assets for periods prior December 1, 2015.


3.    Seller makes no representation or warranty with respect to matters covered
by the Trade Tax Insurance Policy.




S-1